Note: Portions of this exhibit indicated by [*] are subject to a confidential
treatment request, and have been omitted from this exhibit. Complete, unredacted
copies of this exhibit have been filed with the Securities and Exchange
Commission as part of the Company’s confidential treatment request.
 
This Purchase and License Agreement for FWA Equipment (the “Agreement”) dated as
of December 28, 2004 (the “Effective Date”) is entered by and among Airspan
Communications Limited (“Airspan”), and Axtel, S.A. de C.V. ( “Axtel” and,
together with Airspan, the “Parties”), is effective from the Effective Date and
shall continue in effect thereafter during the Term. References to “days” shall
mean calendar days, unless otherwise specified.


WHEREAS, Axtel and Nortel Networks Limited (“NN Limited”) and Nortel Networks de
México, S.A. de C.V. (“NN México” and collectively with NN Limited, “Nortel
Networks”) entered into a Purchase and License Agreement for FWA Equipment dated
March 20, 2003, which was subsequently amended by Amendment No. 1 dated
September 15, 2003 and by the Change Order dated December 5, 2003 (the “Original
FWA PLA”);


WHEREAS, Nortel Networks and Axtel entered into a Technical Assistance Support
Services Agreement for FWA Equipment dated March 20, 2003 (the “Original FWA
TASS”);


WHEREAS, Nortel Networks, Airspan and Axtel entered into an Assignment and
Assumption Agreement dated December 23, 2003, by virtue of which Nortel Networks
assigned all of its rights and obligations under the Original FWA PLA and the
Original FWA TASS to Airspan (the “Assignment Agreement”);


WHEREAS, the Parties entered into an Amendment Agreement No. 2, dated as of
April 20, 2004 (the “Amendment No. 2”), in order to confirm their mutual
intention to amend and restate the Original FWA PLA and the Original FWA TASS,
pursuant the terms set forth in such Amendment;


WHEREAS, Axtel issued certain purchase orders for the supply of equipment
Products and related services pursuant the terms and conditions set forth in the
Amendment No. 2, such Products and Services ordered under such purchase orders
shall be subject to the terms and conditions set forth in this Agreement as per
the terms set forth in Section 19 below;


WHEREAS, it is the intention of the Parties to amend and restate the Original
FWA PLA as set forth herein;


NOW THEREFORE in consideration for the mutual premises contained herein, the
Parties hereby covenant and agree as follows:


1. Definitions, Preamble, Purpose And Schedules


1.1
Unless otherwise expressly indicated, the following definitions shall apply to
this Agreement and its Annexes:
     
“Concession” means any concession, license, permit or the like (including any
additions or amendments thereto) granted and issued by the governmental
authorities of Mexico as of the Effective Date or during the Term in favor of
Axtel that are legally required under applicable laws for operation of the
Products sold hereunder and Axtel’s networks in Mexico.
     
“Deliver” and “Delivery” shall have the meaning assigned to such term in the
Annex “E” of this Agreement.
     
“Excess Products” shall mean with respect to FWA RSS Products ordered by Axtel
in any given month, the FWA RSS Products that exceed the greater of: (i) [*] FWA
RSS Units or (ii) [*] more of the amount of FWA RSS Units ordered by Axtel for
delivery in the prior month (for example if Axtel orders 3,000 RSS units for
delivery in July and 12,000 RSS units for delivery in August, the Excess
Products for August would be 7,500 RSS units (amount comes from 3,000 of the
prior month plus the 50% of such amount (1,500). The result is 4,500 so the
Excess Product are 7,500 in order to complete the 12,000 units).

 
Page 1

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------



 
“Force Majeure Event” means the occurrence of fire, casualty, explosion,
lightning, accident, war (declared or undeclared), armed conflict, civil
disturbance, riot, Act of God, the enactment, issuance, or application of any
law, local by-law, regulation, or executive, administrative, or judicial order,
acts (including delay or failure to act) of any governmental authority, or any
other cause or causes (whether of the foregoing, nature or not), or any other
similar or different occurrence, which cause or occurrence is beyond the
reasonable control of the affected party and whether or not foreseeable by such
party
     
“FWA Business” means, among other things, the know-how and licenses that would
allow a third party to manufacture and support base station equipment, Axtel
premises equipment, remote element manager, system software and installation
toolsets, that combined provide a fixed wireless access solution operating in
the 3.5 GHz spectrum using TDMA technology.
     
“Hardware” means Airspan machine, equipment or component, but not including the
software.
     
“Local Airspan Affiliate” means any person or entity established prior to or
during the Term in Mexico, more than fifty percent (50%) of whose voting shares
or outstanding capital stock is owned or controlled (directly or indirectly) by
Airspan or an affiliate of Airspan.
     
“Products” means any Hardware, Software or Third Party Vendor Items provided
under this Agreement, which are further described in Annex C hereto.
     
“Services” means the activities, which may be undertaken by Airspan pursuant to
an Order, including but not limited to, consulting, business planning, network
planning and analysis.
     
“Site” means a location designated by Axtel at which the Products are to be
installed and the Services are to be performed.
     
“Software” means computer programs or firmware which is owned or licensed by
Airspan, its parent or one of its subsidiaries or affiliates, and is copyrighted
and licensed, not sold. Software consists of machine-readable instructions, its
components, data, audio-visual content (such as images, text, recordings or
pictures) and related licensed materials including all whole or partial copies.
     
“Software Scripts” means the high level overlay of the Radio Element Manager
(REM) software that is either run on demand or scheduled and typically collects,
post processes or interprets data for operational, installation, commissioning
and maintenance purposes. The Software Scripts do not include REM daemons or REM
Graphical User Interface screens (GUI).
     
“Specifications” means, with respect to Products and/or Services, the technical
specifications set forth in Annex D hereto, which describe or explain the
standard functional capabilities and/or requirements for such Products and/or
Services.
     
“Taxes” means all federal, state, provincial, local, foreign, gross income,
gross receipts, sales, use, value added, stamp, levies, customs duties,
franchise, withholding, excise, real or personal property taxes, registration
charges and all other similar taxes.

 
Page 2

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------



 
“Term” means three (3) years and three (3) months, commencing on the Effective
Date, provided that the Term may be extended for subsequent one (1) year
periods, subject to the Parties agreeing on mutually acceptable commercially
reasonable terms and conditions, where “commercially reasonable” shall mean
terms and conditions which would be expected to be found in a comparable
contractual arrangement between arms’ length parties, acting without other
economic constraint or influence, of similar size and financial situation for
products and/or services similar or comparable to those under this Agreement,
including, without limitation, price and gross margins, and delivery lead times,
capital investment required and credit quality of the buyer; and provided,
further, that, solely for the period prior to any sale of the FWA Business by
Airspan to an unrelated third party, (i) twelve (12) months prior to the end of
the Term as then in effect, the Parties shall enter into negotiations to
determine such mutually acceptable commercially reasonable terms and conditions,
(ii) if agreement on such terms and conditions is not reached by the date that
is nine (9) months prior to the end of such Term, such determination shall be
submitted to arbitration pursuant to the Rules of Conciliation and Arbitration
of the International Chamber of Commerce then in force, such proceedings to take
place in the English language in the City of Miami, Florida, before a panel of
three (3) arbitrators appointed in accordance with the aforementioned rules,
(iii) if such arbitration has not resulted in a determination on or before the
end of the Term as then in effect, the terms and conditions of this Agreement as
in effect during such Term shall be deemed to continue in effect until such a
determination is reached, at which time such determination shall be applied
retroactively to the end of such Term, (iv) if the terms and conditions
determined by such arbitration are acceptable to Axtel but are not accepted by
Airspan, then the arbitrators shall determine the price at which they believe
the FWA business would be sold in an arms length transaction by parties acting
without other economic constraint or influence, (v) Axtel shall have the right
to purchase the FWA Business at such price, and (vi) if the Axtel elects not to
purchase the FWA Business at such price, then Airspan shall have no continuing
obligation to Axtel beyond the terms of this Agreement as then in effect.
     
“Third Party Vendor Items” includes “Third Party Hardware” and “Third Party
Software” and means any non-Airspan hardware and/or software supplied to Axtel
under this Agreement.
   
1.2
Certain additional terms and expressions are defined in particular Sections of
this Agreement.
   
1.3
Words (including words defined herein) indicating the singular only shall also
include the plural and vice-versa where the context requires.
   
1.4
Words indicating the masculine only shall also include the feminine and
vice-versa where the context requires.
   
1.5
The preamble shall form an integral part of and shall be incorporated in this
Agreement as if herein recited at length.
   
1.6
Airspan and Axtel agree on all of the terms and conditions regarding the supply
of the Products and Services as set forth in this Agreement.
   
1.7
The following Annexes to this Agreement are expressly herein incorporated by
reference and shall form an integral part of this Agreement:

 

 
Annex A
-
Intentionally Left in Blank
 
Annex B
-
Change Order Procedures and Form of Change Order
 
Annex C
-
Description of Products
 
Annex D
-
Product Specifications
 
Annex E
-
FWA Order Procedure
 
Annex F
-
FWA Prices
 
Annex G
-
Warranty Terms and Warranty Services
 
Annex H
-
 Acceptance Procedure New FWA RSS F6 Unit  
Annex I
-
Intentionally Left in Blank
 
Annex J
-
Products Delivery Times
 
Annex K
-
Minimum Purchase Commitment

 
Page 3

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


1.8
In the event of any discrepancy or inconsistency between this Agreement and any
of its Annexes, the terms and conditions of this Agreement shall prevail to the
extent of any such discrepancy or inconsistency.
   
1.9
Any amendment, modification or addendum to this Agreement shall be made making
specific reference to the provision(s) to be amended, modified or added and
shall have to be made in writing signed by all Parties hereto. All other
provisions not specifically referred to in such amendment, modification or
addendum shall remain unchanged and in full forced and effect.



2. Orders and Order Procedure


2.1
Axtel may acquire Products or Services by: (i) issuing a written purchase order,
signed by an authorized representative, or (ii) if Axtel is enrolled in any then
current Airspan electronic commerce program, by submitting electronic orders
(collectively, “Orders”).
   
2.2
All Orders shall reference this Agreement and shall comply with the Order
Procedure attached as Annex E hereto. Orders are totally binding and
non-cancelable, unless is otherwise set forth in this Agreement.
   
2.3.1
All Orders will be governed by and cannot alter the terms and conditions of this
Agreement. In order to be valid, all Orders must be accepted by Airspan through
a written or electronic communication. Airspan shall accept such Order within
the next ten (10) business days after delivery thereof, if such Order is in
compliance with this Agreement (prices and descriptions) and no additional terms
and conditions have been imposed and provided further Airspan has not exercised
its rights of termination under section 16 of this Agreement.
   
2.3.2
Axtel will be required to issue Orders to Airspan for delivery of Products in
accordance with Annex J no sooner than 20 weeks prior to the delivery date of
the Products ordered, Airspan may, however, in its sole discretion, agree to
accept an Order in accordance with this Agreement if it is issued by Axtel later
than such date.
   
2.3.3
Furthermore Airspan will have the right, at its option, either to cancel an
Order or to postpone delivery of Products until the first payment is received,
without any responsibility to the Parties, only if Airspan has not received from
Axtel the first payment mentioned in Section 5.3 below, at least sixteen (16)
weeks prior to the scheduled delivery date of the Products ordered under such
Order and if Airspan elects to postpone the delivery, the 16-week interval may
be recalculated by Airspan from the date it receives the downpayment.
   
2.3.4
For the avoidance of doubt, the Parties agree that Airspan shall not be
obligated to start performing under any Order until Axtel complies with the
provisions of this Section 2.3. In the event Airspan does not accept an Order in
accordance with this Section 2.3, it shall promptly return to Axtel any payments
made by Axtel with respect to such order, if any.
   
2.4
The implementation schedule, responsibility matrix and any other items which may
be necessary for the performance of Airspan’ obligations hereunder shall be
mutually agreed upon between the Parties and included as exhibits to the Order.
Such exhibits shall be deemed incorporated into this Agreement by this
reference.

 
Page 4

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


2.5
Intentionally Left in Blank.
   
2.6
The prices set forth in Annex F and reflected in each Order are based on
anticipated delivery and performance schedules and specifications incorporated
in such Order.
   
2.7
Any changes to this Agreement or an Order initiated by Axtel or Airspan after
the Effective Date resulting in adjustments to process, job schedule, contract
price or other requirements thereof may be cause for adjustment by Airspan to
the prices and to the relevant delivery and performance schedules set forth
therein. Any such adjustment shall be detailed in a change order, a form of
which is attached hereto as Annex B (“Change Order”). If the Change Order
affects any Products for which Airspan has commenced manufacturing or has
shipped or any Services for which Airspan has commenced performance, the
adjustment of the price shall include reasonable, documented charges incurred by
Airspan related thereto. No such changes shall be performed until a Change Order
has been executed by authorized representatives of the Parties.
   
2.7.1
A Change Order may be used to increase the amount of Products and/or Services
ordered or to change the delivery schedule of the Products ordered thereunder,
taking in consideration the following:

 

  (i)  The delivery of [*] of the relevant Products ordered shall not be
rescheduled for more than [*] month.         (ii) The delivery of the [*] of the
relevant Products ordered shall not be rescheduled for more than [*] months.    
    (iii)  The delivery of the remaining [*] of the relevant Products ordered
shall not be rescheduled for more than [*] months.

 


2.8
By enrolling in any Airspan’ electronic commerce program, Axtel agrees to comply
with the terms of such program. Axtel agrees that all electronic Orders issued
are equivalent to a written Order, are governed by the terms and conditions of
this Agreement and that in the event of any conflict between this Agreement and
the information contained in Axtel’s or Airspan’ electronic commerce website,
this Agreement governs. Axtel is responsible for the use and protection of all
electronic commerce passcodes provided by Airspan and agrees that all Orders
submitted using such passcodes are valid and binding Orders authorized by Axtel.
Airspan shall have no liability to Axtel due to Axtel’s failure to access
Axtel’s or Airspan’s electronic commerce website or errors or failures relating
to its operation.

 
3. Delivery Terms
 
3.1
Airspan shall Deliver Products, for which an Order has been accepted by Airspan
in accordance with section 2, in accordance with the timing set forth in Annex
“J” of this Agreement. The delivery times shall commence after Order acceptance
as specified in Section 2.3 of this Agreement, provided that Axtel shall
establish in the Order the applicable delivery time for the Products ordered
thereunder in compliance with the times set forth in Annex “J” of this
Agreement, on the understanding that the parties may by mutual agreement
establish in such Orders longer delivery times.
   
3.1.1
Airspan shall Deliver the Products at the applicable Airspan’ factory, except
for RSS equipment, which shall be delivered pursuant the terms set forth herein
below.
   
3.2
RSS Delivery Location: RSS shall be delivered at the Airspan Logistics Operating
Center for North America (currently Laredo, Texas), subject to section 3.3
below.
   
3.3
Virtual Export Import Process. The Parties will make commercially reasonable
efforts to perform a Virtual Export-Import Process whereby the RSS equipment
will be delivered at the current RSS manufacturing site (Solectron Guadalajara)
at the same prices set forth in this Agreement.

 
Page 5

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


3.4
In the event of delay, exclusively attributable to Airspan, in delivering the
Products (except for the Excess Products) as per the applicable delivery times
set forth in Annex “J” of this Agreement and in lieu of any other damages
arising from such delay, Airspan shall pay Axtel, one percent (1.0%) of the
price of the Products not delivered of the relevant Order per each day of delay,
up to a maximum of fourteen percent (14%) of the price of such Products not
delivered. The Parties mutually acknowledge that the aforesaid damage amounts
are reasonable in light of the anticipated actual harm which might be caused by
any delay or failure in Delivery of the Products and the difficulty of
ascertaining damages. Instructions given by Axtel to Airspan to correct faulty
work or to repair or replace Products shall not constitute a waiver of the
damages set forth herein.
   
3.4.1
In the event of delay of more than four (4) weeks, exclusively attributable to
Airspan, in delivering the Excess Products as per the applicable delivery times
set forth in Annex “J” of this Agreement and in lieu of any other damages
arising from such delay, Airspan shall pay Axtel, one percent (1.0%) of the
price of the any Excess Products not delivered of the relevant Order per each
day of delay (after such four (4) weeks period), up to a maximum of fourteen
percent (14%) of the price of such Excess Products not delivered. The Parties
mutually acknowledge that the aforesaid damage amounts are reasonable in light
of the anticipated actual harm which might be caused by any delay or failure in
Delivery of the Products and the difficulty of ascertaining damages.
Instructions given by Axtel to Airspan to correct faulty work or to repair or
replace Products shall not constitute a waiver of the damages set forth herein.
   
3.5
If any RBS FWA Product scheduled for delivery in year 2004, Airspan no delivers
it to Axtel in such year 2004, Airspan hereby agrees to provide such RBS FWA
Product to Axtel free of any charge and will reimburse Axtel of any amount paid
in advance for such Product.
   


 
4. Licensed Use of Software


4.1
Airspan grants Axtel a nonexclusive and perpetual (subject to Airspan
termination rights set forth in section 4.5 below) license to use a copy of the
Software with the Products to the extent of the activation or authorized usage
level.
   
4.2
To the extent Software is furnished for use with designated Products or
Axtel-furnished equipment (“CFE”), Axtel is granted a nonexclusive and perpetual
(subject to Airspan termination rights set forth in section 4.5 below) license
to use the Software only on such Products or CFE, as applicable.
   
4.3
Software contains trade secrets and Axtel agrees to treat Software as
Information (as defined in Section 10). Axtel will ensure that anyone who uses
the Software does so only in compliance with the terms of this Agreement.
   
4.4
Axtel shall not: (a) use, copy, modify, transfer or distribute the Software
except as expressly authorized, provided, however, that, Axtel is hereby
authorized to generate new Software Scripts or modify the existing ones; and
provided, further, that Airspan shall not be obligated to support such modified
Software Scripts, nor shall it be responsible for any performance issues
resulting from such modified Software Scripts; (b) reverse assemble, reverse
compile, reverse engineer or otherwise translate the Software; (c) create
derivative works or modifications unless expressly authorized; or (d)
sublicense, rent or lease the Software. Licensors of intellectual property to
Airspan are beneficiaries of this provision.
   
4.5
Upon breach of the Software license by Axtel as set forth in this Agreement or
in the event the designated Product or CFE is no longer in use, this license
terminates and Axtel will promptly return the Software to Airspan or certify its
destruction.

 
Page 6

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


4.6
Airspan may audit by remote polling or other reasonable means to determine
Axtel’s Software activation or usage levels.
   
4.7
With respect to Third Party Software, Axtel agrees to abide by the terms
provided by Airspan with respect to any such software. Axtel further agrees that
the terms contained in any Airspan or third party “shrink wrap” or “click”
licenses shall govern the use of such software.
   
4.8
If Airspan and Axtel agree that Delivery of Software is to be made
electronically via File Transfer Protocol, then Delivery of such Software by
Airspan shall be deemed to have taken place at such time as the Software is
loaded onto a network server, as designated by Airspan, and Axtel has been
provided with appropriate instructions and passwords to enable Axtel to begin
use of such Software. Notwithstanding the foregoing, the Parties shall comply
with all regulations applicable to importation of Software pursuant to
applicable law.
   
4.9
Axtel is allowed to make copies of the Software, as may be reasonably necessary
for back up, execution or archival purposes only.
   

 
5. Charges, Payment and Taxes
  
5.1
The contract price for the Products (including Software) and Services is set
forth in Annex F hereto. Unless otherwise agreed by the Parties in an Order, all
prices are in U.S. dollars, exclusive of Taxes. All prices are applicable solely
in Mexico.
   
5.2
In accordance with the terms of Annex “E”, within the next five (05) business
days after the delivery of the Order in accordance with the terms set forth in
Section 5.3, Airspan shall deliver to Axtel an invoice for one hundred percent
(100%) of the purchase price of such Order.
   
5.3
Axtel shall pay Airspan for all Products and Services in accordance with the
following payment terms, provided that Airspan has not breached its
representations, warranties, covenants and undertakings under this Agreement:

 

 
(i)
For any Product:
             
[*]
First Payment, sixteen (16) weeks before the Delivery of the Products, or such
shorter interval if Airspan has accepted an Order under section 2.3.2 having a
shorter interval between acceptance and Delivery;
           
[*]
Second Payment, upon Delivery of the Product(s).
         
(ii)
For any Services:
 
           
[*]
upon acceptance of the Order by Airspan,
   
and
the remainder in equal monthly installments on the last business day of each
month during the period in which the services are performed.


 
5.4
Payment of the second installment mentioned in Section 5.3 (i) above, shall be
made by Axtel twenty (20) days after Delivery Date of Basestations, and ten (10)
days for RSS equipment (as defined in Annex E of this Agreement) of the
Products; provided that Axtel may notify Airspan in writing within such 20-day
or 10-day period, as the case may be, if some or all of the Products delivered
are not in compliance with the terms of the Order (the “Non-Compliant
Products”), in which case Airspan shall take, within thirty days of the date of
Axtel’s notice, corrective action to resolve such Non-Compliant Products. Axtel
shall not be obligated to pay the purchase price of the Non-Compliant Products
until Airspan corrects such non-compliance, provided, however, that prior to
such resolution Airspan shall issue a revised invoice relating to the portion of
Products received by Axtel that is in compliance with the terms of the Order.
Partial shipments shall be allowed under this Agreement pursuant the terms set
forth in Annex “J” of this Agreement. For the avoidance of doubt, the Parties
agree that the purchase price of the compliant Products shall be paid by Axtel
as provided in this Section 5.4.

 
Page 7

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


5.5
The Parties hereby agree that any payments to be made under this Agreement shall
be made when due by wire transfer (electronic or telegraphic) or by any other
form of payment, in immediately available funds, to Airspan’s bank account, as
follows:

 

 
Bank:
Lloyds Bank,
32 Commercial Way,
Woking,
Surrey GU21 1ER,
England
 
Sort Code:
[*]
 
Account Name:
Airspan Communications Limited
 
Account No:
[*]
 
Further Instructions
Reference Axtel
   
P.O. No. _______,
Payment of Invoice No. ____________.

.

5.6
With respect to Services, amounts are due upon receipt of invoice and shall be
paid by Axtel within thirty (30) days of the invoice date.
   
5.7
Axtel shall pay interest on any late payments at the rate of twelve (12%)
percent per annum.
   
5.8
Charges for Software may be based on extent of use authorized as specified in
this Agreement. Axtel agrees to pay the charges applicable for any activation or
usage beyond the authorized level.
   
5.9
Axtel is liable and responsible for any Taxes relating to the purchase and
importation of the Products or Services furnished by Airspan or its
subcontractors pursuant to this Agreement (whether incurred directly or
indirectly by Airspan) and shall, at Airspan’ direction, promptly pay to Airspan
or pay directly to the applicable government or taxing authority, if requested
by Airspan, all such Taxes; provided, however, that in no event shall Axtel be
liable for Taxes computed upon the income or gross revenues of Airspan or its
subcontractors.
   
5.10
Axtel shall be responsible for payment of personal property taxes for Products
and materials from the date of shipment by Airspan. Axtel’s obligations pursuant
to this Section shall survive any termination of this Agreement.
   
5.11
Axtel shall, within thirty (30) days of the tax payment on behalf of Airspan,
furnish to Airspan all original tax receipts or certified copies in Airspan’
name showing payment of the Tax and such other documentation relating to the tax
payment which Airspan may reasonably request.
   
5.12
If Axtel shall claim to be exempt from any Taxes, Axtel shall furnish to Airspan
a tax exemption certificate from the relevant taxing authority in the form
required by law or otherwise reasonably acceptable to Airspan. If Axtel shall
claim any such tax exemption and provides Airspan the required tax exemption
certificate and Airspan does not collect the Taxes in reliance thereupon, Axtel
shall hold Airspan harmless from and against any and all assessments for such
Taxes levied on Airspan, including all interest, penalties and late charges upon
any such Taxes and the cost of professional consulting fees incurred by Airspan
to settle the applicable tax matter with the relevant tax authorities.

 
Page 8

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


5.13
If withholding of any Tax is required in respect of any payment by Axtel to
Airspan hereunder, Axtel shall: (i) withhold the appropriate amount from such
payment, (ii) pay such amount to the relevant authorities in accordance with
applicable law, and (iii) pay Airspan an additional amount such that the net
amount received by Airspan is the amount Airspan would have received in the
absence of such withholding.
   
5.14
Axtel shall pay all applicable customs fees, import duties, and similar charges
directly to the appropriate governmental authorities. Each party agrees to
ensure that it is in good standing and is appropriately registered, including
without limitation, with respect to Taxes, in any country, state or other
jurisdiction where legally required.
   
5.15
Airspan reserves the right to import services or subcontractors when and where
necessary to complete services related to this Agreement. To the extent the
Local Airspan Affiliate must import services or subcontractors in support of
this Agreement, Airspan reserves the right to have the Local Airspan Affiliate
invoice Axtel an additional amount such that the cost of the withholding taxes
for such imported Services are borne by Axtel.
   
5.16
Axtel consents without qualification to the sale and/or assignment of
receivables, in whole or in part, including all or any part of any associated
rights, remedies, and obligations, by Airspan subject to a 30-day prior written
notice, and authorizes the disclosure of this Agreement as necessary to
facilitate such sale. Any tax impact to Axtel resulting from such sale and/or
assignment shall be borne by Airspan.
   
5.17
Intentionally Left in Blank.
   
5.18
Intentionally Left in Blank.
   
5.19
Airspan reserves the right to reject an Order at Airspan’ sole discretion, or to
withhold shipment of Products or performance of Services, or any portion
thereof, if: (i) Axtel is in default of its payment obligations hereunder, (ii)
Axtel is in breach of its obligations under this Agreement, or (iii) Axtel falls
under any of the situations described in Sections 16.1 (i) through (v) hereof,
and all relevant dates for completion shall be adjusted accordingly.
   
5.20
Intentionally Left in Blank.
   
5.21
The Minimum Purchase Commitment is set fort in Section 23 and in Annex K.
   
5.22
Axtel has the right to engage a third party financial institution to provide
financing for the Products and/or Services supplied by Airspan under this
Agreement (provided that Axtel is in compliance with the financial covenants set
forth in the Airspan Finance Agreement), in which case such third party
financial institution may purchase Products and Services as required by Axtel
and may make the payments as provided under this Agreement; provided, however,
that Axtel shall continue to be obligated to comply with all its obligations
hereunder or with respect to the Product and/or Services sold by Airspan to that
third party.

 
6. Warranty
 
6.1
Airspan warrants that the Products (except for the Software) described in Annex
“C” will be new, unused when delivered and, subject to the provisions of this
Section and to the terms and conditions set forth in Annex “G” of this
Agreement.
   
6.1.1
Airspan warrants that the Software described in Annex “C”, will be subject to
the provisions of this Section and to the terms and conditions set forth in
Annex “G” of this Agreement.

 
Page 9

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


6.2
Airspan warrants that the Products will be free from defects in materials and
workmanship and will function substantially in accordance with the applicable
technical Specifications during the warranty period of twelve (12) months from
the respective Delivery Date pursuant the terms set forth in Annex “G” of this
Agreement.
   
6.3
Airspan warrants that the Services will be performed in a professional and
workmanlike manner and will be subject to the terms set forth in Annex “G” of
this Agreement.
   
6.4
THESE WARRANTIES AND LIMITATIONS ARE AXTEL’S EXCLUSIVE WARRANTIES AND SOLE
REMEDIES, AND REPLACE ALL OTHER WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OR CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
   
6.5
Single Product RSS Equipment.
   
6.5.1
Airspan will develop and manufacture a new single unit of RSS equipment (the
“New FWA RSS F6 Unit”), and Airspan commits to supply the New FWA RSS F6 Unit to
Axtel from April 1st, 2005 (the “New Product Commercial Launch”).
   
6.5.2
The New FWA RSS F6 Unit shall have at least the same form, function and fit of
both of the current RSS Equipment (jointly F2 and F5 RSS equipment), in
accordance with the technical specifications set forth in Annex “D” of this
Agreement.
   
6.5.3
The price of the New FWA RSS F6 Unit is set forth in the Annex “F” of this
Agreement.
   
6.5.4
Airspan will provide a number of fifteen (15) New FWA RSS F6 Units to Axtel by
January 30th 2005 in order for Axtel to perform and have completed no later than
March 15th 2005 a first market application of the New FWA RSS F6 Unit before the
New Product Commercial Launch (the “First Market Application”). The New FWA RSS
F6 Unit shall pass successfully the First Market Application made by Axtel
pursuant the acceptance procedure set forth in Annex “H” of this Agreement. If
Axtel considers it necessary, Axtel will have the right to request Airspan to
assist Axtel in a verification office of the New FWA RSS F6 Unit. Airspan will
provide a quote for this service under this Agreement at reasonable costs and
prices.
   
6.5.5
Airspan shall sell and deliver to Axtel the current F5 RSS Kit (excluding the
RDA) instead of such New FWA RSS F6 Unit, at the prices of the New FWA RSS F6
Unit set forth in Annex “F” of this Agreement, if any of the following events
occur:




   
(a)
If the New FWA RSS F6 Unit is not available for Delivery after the New Product
Commercial Launch in accordance with the Specification set forth in this
Agreement; or
           
(b)
If the New FWA RSS F6 Unit does not satisfactorily pass the First Market
Application performed by Axtel in accordance with the test protocol set forth in
Annex “H” of this Agreement;
            The foregoing, until such time as:

 

       
(a)
the New FWA RSS F6 Units has satisfactorily complied with the First Market
Application; and
                   
(b)
the New FWA RSS F6 Unit is delivered by Airspan pursuant the Specifications set
forth in this Agreement.

 

 
(c)
If through no fault of Airspan, Axtel is unable to complete the First Market
Application by March 15th 2005, Airspan shall sell and deliver to Axtel the
current F5 and F2 RSS kits instead of the New RSS Unit, at the prices of such
Products set forth in Annex “F” until such time as the First Market Application
is completed by Axtel.

 
 
Page 10

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


6.6
As far as both parties are aware the Products comply with all and any
governmental regulations applicable to such Products at the Effective Date (such
as “Normas Oficiales Mexicanas”). Airspan will make its best efforts to comply
with future regulations, provided that, the Parties shall previously agree the
form to cover the expenses arising from the new requirements established by
Mexican governmental regulations, provided that, if for any reason, Airspan is
not willing to perform the necessary changes to the Products in order to comply
with such governmental regulations, Axtel will not be obligated to comply with
its purchase commitment set forth in Section 23_ and Annex “K” of this
Agreement.
   
6.7
Intentionally Left in Blank.
   
6.8
Warranty Services: During the warranty period, Airspan provides warranty
Services without charge for Products supplied under this Agreement to correct
Products defects or to bring it up to conformance with the Specifications set
forth in this Agreement. Warranty Services to be provided by Airspan are further
described in Annex “G” hereof.
   
6.9
Axtel shall notify Airspan prior to returning any Product and must reference a
return material authorization number issued by Airspan on documentation
accompanying such returned Product. When Axtel is required to return Products to
Airspan for warranty service, Axtel agrees to ship it prepaid and suitably
packaged to a location Airspan designates. Airspan will return the Product to
Axtel at Airspan’ expense. Airspan is responsible for loss of, or damage to,
Products while they are: (i) in Airspan’ possession, or (ii) in transit back to
Axtel. Any exchanged Product becomes Airspan’ property and, subject to Section 8
- Title and Risk of Loss, its replacement becomes the Axtel’s property. The
replacement Product may not be new but will be in working order and equivalent
to the item exchanged. The warranty period for the repaired or exchanged Product
shall be the greater of one hundred and eighty (180) days from the date of
delivery of the Product back to Axtel, or the remaining Product warranty period.
Axtel agrees to ensure that exchanged Product is free of any legal obligations
or restrictions that prevent its exchange and represents that all returned items
are genuine and unaltered.
   
6.10
Where applicable, before Airspan provides warranty services, Axtel agrees to:
(i) follow the problem determination, problem analysis, and warranty services
request procedures that Airspan provides; (ii) secure all program and data
contained in Product; and (iii) inform Airspan of changes in the Product’s
location.
   
6.11
Airspan covenants that Support Services, and Functionality of the Products or
equivalent replacement, including Spare Parts, shall be available to Axtel for a
period of 7 years from the Effective Date. Notwithstanding the foregoing,
Airspan shall give Axtel twelve (12) months prior written notice in the event
that Airspan discontinues the supply of any Products or Software sold hereunder.
For such discontinued Product and Software, Airspan undertakes to continue
providing spare parts and technical support, including repair of any Products
(or part thereof) which are sent to Airspan for that purpose, for a period of
five (5) years after such discontinuance. In case Airspan discontinues the
supply of any Product or Software sold hereunder during the first two (2) years
of the Term, Airspan shall make an equivalent Product available to Axtel under
the terms of Section 14.1 of the Agreement.
   
6.12
Post-warranty and other Services to supplement the warranty Services, including
advanced shipment of replacement parts, may be available at prices and policies
to be negotiated in good faith and agreed between the Parties. The warranty
service terms and exclusions in Section 6 above shall apply to post- and
supplemental warranty Services.
   

 
Page 11

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


7. Services

7.1
Services in General: Axtel agrees to reasonably cooperate with Airspan in the
performance by Airspan of the Services, including, without limitation, providing
Airspan with sufficient and timely access free of charge to facilities, data,
information and personnel of Axtel in accordance with the then-current Axtel
policies, and a suitable physical environment meeting Airspan’ specified
requirements to permit the timely delivery and installation of Products and/or
performance of Services, including the recovery by Airspan of any tools,
diagnostic or test equipment, documentation or other items used by Airspan in
the performance of the Services.
   
7.2
In addition, Axtel shall be responsible for the accuracy and completeness of all
data and information that it provides or causes to be provided to Airspan. In
the event that there are any delays by Axtel in fulfilling its responsibilities
as stated above, there is a disagreement between the parties as to the
cooperation required from Axtel, or there are errors or inaccuracies in the
information provided, Airspan shall be entitled to appropriate schedule and
pricing adjustments, including storage fees. It is understood and agreed that
the Services provided by Airspan may include the advice and recommendations of
Airspan, but all decisions in connection with the implementation of such advice
and recommendations shall be the sole responsibility of, and made by, Axtel,
unless such advice and recommendations are part of consulting services purchased
by Axtel.
   
7.3
Service Personnel: Airspan and Axtel are each responsible for the supervision,
direction, compensation and control of their own employees and subcontractors.
Airspan may subcontract any portion or all of the Services to subcontractors
selected by Airspan. Neither Party shall knowingly solicit to hire employees of
the other Party with whom it had contact as a result of the performance of the
Services for a period ending twelve (12) months after completion of the
Services. Neither Party shall be precluded from conducting generalized searches
for employees (and hiring those employees who respond to generalized searches)
either through the use of search firms or advertisements in the media, provided
that searches are not specifically targeted to employees providing Services.
   
7.4
Intellectual Property Rights: Airspan, on behalf of itself and its
subcontractors, reserves all proprietary rights in and to: (i) all
methodologies, designs, engineering details, and other data pertaining to the
Services and designs, documentation and other work product prepared by Airspan
and delivered to Axtel, (ii) all original works, computer programs and updates
developed in the course of providing the Services (except Axtel’s developed
programs) or as otherwise agreed in writing by the Parties, (iii) discoveries,
inventions, patents, know-how and techniques arising out of the Services, and
(iv) any and all products (including software and equipment) developed as a
result of the Services. The performance by Airspan of Services shall not be
deemed work for hire. Airspan grants to Axtel a perpetual, non-exclusive,
world-wide, paid up license to use, copy and modify the designs, documentation
and other work product prepared by Airspan and delivered to Axtel in the
performance of Services solely for Axtel’s internal business purposes. It is
understood between the Parties that Airspan will employ its know-how,
techniques, concepts, experience and expertise, as well as all other
intellectual property, including that to which it reserves its rights hereunder,
to perform services for others which are the same as or similar to the Services.



8. Title and Risk of Loss


8.1
Title and risk of loss for ordered Product (except for the Software) shall pass
from Airspan to Axtel upon its Delivery to Axtel.



9. Installation and Commissioning


9.1
Axtel shall perform all installation, commissioning and software loading
services with respect to the FWA Products, using skilled personnel and in
accordance with the Airspan Procedures, with the exception of REM software
upgrades, which shall be installed by Airspan pursuant to the FWA TASS
Agreement.



Page 12

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


10. Confidential Information


10.1
Confidential information (“Information”) means: (i) Software and Third Party
Software; and (ii) all business, technical, marketing and financial information
and data that is clearly marked with a restrictive legend of the disclosing
party (“Discloser”).
   
10.2
The party receiving Information (“Recipient”) will use the same care and
discretion to avoid disclosure, publication or dissemination of Information as
it uses with its own similar information that it does not wish to disclose,
publish or disseminate. The Recipient may disclose Information only to: (i) its
employees and employees of its parent, subsidiary affiliated companies or
subcontractors who have a need to know for purposes of carrying out this
Agreement; and (ii) any other party with the Discloser’s prior written consent.
Before disclosure to any of the above parties, the Recipient will have a written
agreement with such party sufficient to require that party to treat Information
in accordance with this Agreement.
   
10.3
The Recipient may disclose Information to the extent required by law. However,
the Recipient must give the Discloser prompt notice and make a reasonable effort
to obtain a protective order.
   
10.4
No obligation of confidentiality applies to any Information that the Recipient:
(i) already possesses without obligation of confidentiality; (ii) develops
independently; or (iii) rightfully receives without obligations of
confidentiality from a third party. No obligation of confidentiality applies to
any Information that is, or becomes, publicly available without breach of this
Agreement.
   
10.5
Each party’s obligations hereunder shall survive for a period of five (5) years
after receipt of Information hereunder from the Discloser, except as otherwise
mutually agreed upon by the parties.
   
10.6
THE DISCLOSER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY NATURE WHATSOEVER
WITH RESPECT TO ANY INFORMATION FURNISHED TO THE RECIPIENT, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR AGAINST INFRINGEMENT, EXCEPT FOR THOSE SET FORTH IN SECTION 6 HEREOF.
   
10.7
The release of any advertising or other publicity relating to this Agreement
requires the prior approval of both Parties.



11. Patents and Copyrights


11.1
Airspan shall indemnify and hold harmless Axtel, its officers, directors,
representatives, agents, employees, contractors, subcontractors, subsidiaries
and affiliates against any actual direct loss, damage, liability, cost, expense,
action or claim, including reasonable attorneys’ fees, litigation costs and
expenses and amounts paid in settlement, subject to the limitations set forth in
the following paragraphs, arising out of or in connection with any infringement
or alleged infringement of patents, copyrights, trademarks, trade secrets, or
any other intellectual property right of a third party.
     
Therefore, if a third party claims that a Product or Software provided to Axtel
under this Agreement infringes such third party’s patent or copyright, Airspan
will defend Axtel against that claim at Airspan’ expense and pay all costs and
damages that a court finally awards or are agreed in settlement, provided that
Axtel:

 
Page 13

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------



 
(a) promptly notifies Airspan in writing of the claim, and
 
(b) allows Airspan to control, and cooperates with Airspan at Airspan’ expense
in, the defense and any related settlement negotiations. If such a claim is made
or appears likely to be made,
     
Airspan agrees to secure the right for Axtel to continue to use the Product or
Software, or to modify it, or to replace it with equivalent Product or Software.
If Airspan determines that none of these options is reasonably available, Axtel
agrees to return the Product or Software to Airspan on Airspan’ written request.
Airspan will then reimburse to Axtel an amount of money equal to the purchase
price paid by Axtel for the Product or Software.
     
Any such claims against Axtel or liability for infringement arising from use of
the Product or Software following a request for return by Airspan are the sole
responsibility of Axtel. This represents Axtel’s sole and exclusive remedy
regarding any claim of infringement.
   
11.2
Airspan has no obligation regarding any claim based on any of the following:




 
(a)
anything Axtel provides which is incorporated into the Product or Software;
except for such equipment that has been accepted by Airspan in the
Specifications set forth in this Agreement
       
(b)
compliance by Airspan with Axtel’s specifications, designs or instructions;
except for those set forth in the Specifications set forth in this Agreement;
       
(c)
any claim by Axtel to Airspan regarding the amount of revenues or profits earned
or other value obtained by the use of a Product by Axtel;
       
(d)
Axtel’s modification of Product or Software (subject to Section 4.4(a) hereof);
       
(e)
the combination, operation, or use of Product or Software with other products
not provided by Airspan as a system, or the combination, operation, or use of
Product or Software with any product, data, or apparatus that Airspan did not
provide;
       
(f)
the Axtel’s failure to install or have installed changes, revisions or updates
as instructed by Airspan; or
       
(g)
infringement by a Third Party Vendor Item alone, as opposed to its combination
with Products Airspan provides to Axtel as a system.



12. Limitation of Liability


12.1
In no event shall Airspan or its agents or suppliers be liable to Axtel for more
than the amount of any actual direct damages up to the greater of U.S. $100,000
(or equivalent in local currency) or the charges for the Product or Services
that are the subject of the claim, regardless of the cause and whether arising
in contract, tort or otherwise. This limitation will not apply to claims for
damages for bodily injury (including death) and damage to real property and
tangible personal property for which Airspan is legally liable and payments as
set forth in Section 11 - Patents and Copyrights.
   
12.2
IN NO EVENT SHALL AIRSPAN OR ITS AGENTS OR SUPPLIERS BE LIABLE FOR ANY OF THE
FOLLOWING: I) DAMAGES BASED ON ANY THIRD PARTY CLAIM, EXCEPT AS EXPRESSLY
PROVIDED FOR HEREIN; II) LOSS OF, OR DAMAGE TO, AXTEL’S RECORDS, FILES OR DATA;
OR III) INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS OR LOST SAVINGS), EVEN IF AIRSPAN IS INFORMED OF THEIR
POSSIBILITY.



Page 14

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


13. Concessions


13.1
Axtel hereby warrants and represents that it and its affiliates in Mexico have
obtained the Concessions which will permit each of them to legally operate all
or a portion of the Products in Mexico. The Parties agree that Airspan shall not
deliver or install any Products, perform any Services or accept any Orders
hereunder unless Axtel or its affiliates (if applicable) have been granted a
Concession in Mexico for the use of such Products.



14. Changes or Substitution of Products


14.1
At any time, Airspan may implement changes to the Products, modify the Products’
designs and Specifications or substitute the Products with ones of similar or
more recent design. The Parties shall mutually agree on the Price of such
changed or substituted Products. Such a change to or substitution of the
Products provided under this Agreement shall be subject to the following
requirements: (i) shall not adversely affect the physical or functional
interchangeability or the performance Specifications of the Products, except as
otherwise agreed in writing by Axtel; (ii) the price for equivalent performance
shall be the same or lower than the price agreed hereunder, except as otherwise
agreed in writing by Axtel; (iii) any change or substitution of the Products
shall be functionally equivalent and compatible with the changed or substituted
Product, without the need for any other adaptations; and (iv) shall under no
circumstances either reduce or decrease Airspan’ warranty obligations set forth
in this Agreement.



15. Delayed Shipment of the Products or the Performance of the Services


15.1
If Axtel notifies Airspan less than thirty (30) days prior to the scheduled
delivery date of the Products (or if the Products have been manufactured per the
agreed upon schedule) that Axtel does not wish to take delivery thereof at the
scheduled time or that a site is not available to receive such Products, or if
Axtel fails to take delivery of such Products upon their arrival at the
applicable site, Airspan shall have the right to place the Products in storage
and Axtel shall bear all costs of demurrage, restocking, warehousing, reloading,
transporting, off-loading, and other associated costs incurred by Airspan. All
such costs shall be paid in full within thirty (30) days of Axtel’s receipt of
Airspan’ commercial invoice therefor.
   
15.2
If Axtel notifies Airspan less than thirty (30) days prior to the scheduled
performance date of the Services that Axtel does not wish Airspan to perform
such Services at the scheduled time or that the Site is not available for the
performance of such Services, Airspan shall have the right to delay the
performance of the Services and Axtel shall bear all associated and documented
out of pocket travel and expense costs incurred by Airspan. All such costs shall
be paid in full within thirty (30) days of Axtel’s receipt of Airspan’
commercial invoice therefor.
   
15.3
Site facilities and physical specifications of equipment (including shelters,
fiber cabling, power, etc.) provided by Axtel for use with the Products sold
hereunder must meet Airspan’ installation and environmental Specifications. Any
testing required to verify the condition of Site facilities and any required
upgrades will be at Axtel’s expense.



16. Termination; Survival


16.1
Without prejudice to any rights and remedies provided for hereunder, either
Party hereto may terminate at its option, this Agreement or the relevant Orders
as provided below, effective immediately, upon written notice to any other
Party, upon the occurrence of any of the following events or conditions (each,
an “Event of Default”):



Page 15

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------



 
(i)
the other Party applies for or consents to the appointment of, or the taking of
possession by a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property,
       
(ii)
the other Party makes a general assignment for the benefit of its creditors,
       
(iii)
the other Party commences a voluntary proceeding under the bankruptcy,
insolvency or similar laws relating to relief from creditors generally,
       
(iv)
the other Party fails to contest in a timely or appropriate manner, or
acquiesces in writing to, any petition filed against it in an involuntary
proceeding under the bankruptcy, insolvency or similar laws relating to relief
from creditors generally, or any application for the appointment of a receiver,
custodian, trustee, or liquidator of itself or of all or a substantial part of
its property or its liquidation, reorganization, dissolution or winding-up, or
 
(v)
the other Party materially fails to perform any term or condition under this
Agreement or any of its Annexes, which failure continues for a period of thirty
(30) days after written notice has been given to the breaching Party;
       
(vi)
if Axtel becomes entitled to the maximum liquidated damages with respect to the
delivery of Products under any Order pursuant to Sections 3.4 and 3.4.1 above.

 

   With respect to the Events of Default indicated in sections (v) and (vi)
above, the affected Party will have the right, at its election, to terminate
this Agreement (together with any pending Order) or only the relevant Order(s).





16.2
The respective obligations of each Party pursuant to Sections 1, 4, 5, 6, 7, 10,
11, 12, 16 and 18 hereof, and any other obligations of each Party pursuant to
this Agreement that by their nature would continue beyond the termination,
cancellation, or expiration hereof, shall survive such termination,
cancellation, or expiration.; provided, however, that if Axtel fails to make
payment in accordance with the terms and conditions hereof (subject to the cure
period provided in Section 16.1 above), the Parties expressly agree that the
following Sections hereof shall not survive such termination, cancellation, or
expiration: Sections 6 and 7 only with respect to the Products that were not
paid in full by Axtel; and provided, further, that Section 4 hereof shall
survive such termination, cancellation, or expiration only to the extent that
Axtel is not in default of the payment of the applicable Software license fees,
if any.



17. Airspan Procedures, Manuals and Documentation


17.1
“Airspan Procedures” will consist of documents which describe in detail the
engineering, installation, commissioning, maintenance, troubleshooting and
operation of Product(s). The Airspan Procedures shall be provided in the English
language. Airspan shall provide the Airspan Procedures in Spanish if so
published. Airspan shall ship electronic documentation containing the applicable
Airspan Procedures to Axtel with the initial delivery of a system release to
Axtel. During the Term, Airspan shall, at no additional charge to Axtel, deliver
to Axtel, one set of electronic files with updates, revisions and/or corrections
of such Airspan Procedures as they become available. Axtel may order additional
copies of the Airspan Procedures at Airspan’s then applicable prices. Axtel may
use and reproduce the Airspan Procedures in paper format for the purposes of
engineering, installing, commissioning, maintaining, troubleshooting and
operating the Products, subject to the limitations regarding Information set
forth in Section 10. Reproduction shall include the copyright or similar
proprietary notices. Axtel is responsible for ensuring proper versions of the
Airspan Procedures are printed and distributed.



18. General


18.1
Axtel agrees that it will not export Products procured hereunder from Mexico
without Airspan's prior written consent. Airspan reserves the right to assign
any portion of an Order accepted under this Agreement, in whole or in part,
provided that such assignment shall be in compliance with the provisions of
Section 20 below if such assignment falls under the situation provided for in
Section 20 of this Agreement...

 
Page 16

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


18.2
Axtel agrees to comply with all laws applicable to it, including all applicable
export and import laws and regulations. In the event that any provision of this
Agreement or portions thereof are held to be invalid or unenforceable, the
remainder of this Agreement will remain in full force and effect.
   
18.3
The terms and conditions of this Agreement, and its Annexes, form the complete
and exclusive agreement between Axtel and Airspan and replace any prior oral or
written communications and agreements regarding the subject matter thereof.
   
18.4
Any changes to this Agreement must be made by mutual agreement in writing.
   
18.5
The laws of the State of New York, United States of America govern this
Agreement, exclusive of its conflict of laws provisions; and nothing in this
Agreement affects any statutory rights of consumers that cannot be waived or
limited by contract. The United Nations Convention on the International Sale of
Goods shall not apply.
   
18.6
If, within thirty (30) days from the date of any notice of dispute from a Party
to any other Party, such Parties are unable to resolve the issue, then either
Party may initiate the binding arbitration to resolve such dispute by written
notice to such other Party upon expiration of such thirty (30) day period. Any
dispute between the Parties arising in connection with this Agreement shall be
exclusively resolved by arbitration pursuant to the Rules of Conciliation and
Arbitration of the International Chamber of Commerce then in force. The
arbitration proceedings pursuant to this Section 18(c) shall take place in the
English language in the City of Miami, State of Florida, before a panel of three
(3) arbitrators appointed in accordance with the aforementioned rules. The
decision of the arbitrators shall be final and binding upon the Parties and
their respective successors and assigns. The decision and award rendered by the
arbitrators may be entered in any court of competent jurisdiction and any such
court may order the enforcement of such award against the Parties and their
respective successors and assigns.
   
18.7
EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING ANY ORDER ISSUED AND ACCEPTED HEREUNDER.
   
18.8
Notwithstanding anything in this Agreement to the contrary, if the supply of the
Products or the performance of the Services by Airspan, or any portion thereof,
or the performance of any other obligation hereunder by any party is prevented,
delayed, interfered with, or interrupted by reason of a Force Majeure Event,
such prevention, delay, interference, or interruption shall be deemed not to be
a default pursuant to this Agreement and the time or times for such performance
or supply hereunder shall be extended by the period or periods same is so
prevented, delayed, interfered with, or interrupted. The foregoing shall apply
even though any such cause exists or is foreseeable as of the date hereof.
Neither Party shall be required to change its usual business practices or
methods or to assume or incur other than its usual costs or expenses in order to
mitigate, avoid, or eliminate any Force Majeure Event or to reduce the period of
any resulting delay. Each Party shall notify the other Parties of any delay or
failure excused by this Section 18.9) and shall specify the revised performance
date as soon as practicable. Nothing contained in this Section 18.9 shall affect
any obligation of Axtel to make any payment when due in accordance with this
Agreement.
   
18.9
All notices pursuant to this Agreement will be in writing and deemed given when
delivered in person, by certified mail or courier service, or by facsimile.



Page 17

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------



 
Notices to Axtel shall be sent to:
     
Axtel, S.A. de C.V.
 
Boulevard Gustavo Diaz Ordaz Km. 3.33 L-1
 
Colonia Unidad San Pedro
 
San Pedro Garza García
 
Nuevo León, Mexico
     
Attention: Director de Negociaciones Estratégicas
 
with a copy to the Corporate Counsel.
         
Notices to Airspan shall be sent to:
         
Airspan Communications Limited
 
Cambridge House
 
Oxford Road
 
Uxbridge
 
Middlesex, England
 
UB8 1UN
     
Attention: Vice President & Controller
     
with a copy to:
     
Airspan Networks Inc
 
777 Yamato Road, suite 105
 
Boca Raton, FL 33431
 
USA
     
Attention: Senior Vice President & Chief Financial Officer


18.10
The relationship between Airspan and Axtel during the term hereof shall be that
of vendor and purchaser with respect to the purchase of the Hardware and
licensor and licensee with respect to license of the Software. A Party’s agents,
employees, representatives shall under no circumstances be deemed employees,
agents or representatives of the other Party or its affiliates.
   
18.11
All work to be performed in connection with this Agreement shall be by qualified
workers or firms whose employees are not objectionable to the trade unions that
may be engaged in work on the premises. Airspan shall be wholly responsible for
all trade union relations in connection to its employees and Axtel shall not be
liable in any way through delays or claims arising through such causes in
connection to Airspan employees.



19. Intentionally Left in Blank.
 
20. Assignment; Right of First Refusal


20.1
Each Party agrees not to assign or otherwise transfer this Agreement or its
rights under it, or delegate its obligations, without the other Party’s prior
written consent, and any attempt to do so is void. Notwithstanding the
foregoing, Airspan may assign or otherwise transfer this Agreement or its rights
under it, or delegate its obligations, to any of its affiliates. Airspan may
also assign or otherwise transfer this Agreement or its rights under it, or
delegate its obligations, to any purchaser of the FWA Business without the
Axtel’s prior written consent; provided that:



Page 18

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------



 
(i)
Airspan shall provide to Axtel the soliciting or offering material used in
connection with any contemplated sale of the FWA Business (the “FWA
Information”) at the same time any such FWA Information is provided to any third
party potential purchaser (the “Potential Purchasers”), subject to execution by
the Parties of a non-disclosure agreement in a form and substance reasonably
satisfactory to Airspan, but no less restrictive on Axtel than the
non-disclosure agreement executed with the Potential Purchasers; and provided,
however, that Airspan may not offer, solicit interest in or sell the FWA
Business to any company which is a direct competitor of Axtel or does not have
the necessary resources (human and/or technical), at Airspan’ reasonable
judgment, to manufacture the Products and/or to provide the technical support
required by Axtel, including without limitation, Teléfonos de México, S.A. de
C.V. or any of its affiliates (the “Restricted Companies”);
       
(ii)
Airspan hereby grants to Axtel a right of first refusal (“RFR”) with respect to
any offer received by Airspan from any third party which Airspan proposes to
accept (including any revised offers), allowing Axtel to purchase the FWA
Business on terms not less favorable than such offer, subject to Axtel having
made, within forty five (45) days after Airspan shall have delivered written
notice to Axtel of such offer or revised offer (the “Vendor’s Notice”), a single
deposit for the amount equal to five (5) percent of the amount of the third
party offer (the “Deposit”) into an interest bearing escrow account. Once
Airspan has received the Deposit, Axtel shall have the right to perform a due
diligence investigation of the FWA Business, and Airspan shall be obligated to
promptly provide all the information and access that Axtel reasonably requires
for the evaluation of the FWA Business; and
       
(iii)
in the event of any such sale to a purchaser other than Axtel, such new vendor
shall assume all of Airspan’s obligations under this Agreement.



20.2
If Axtel exercises its RFR, Airspan and Axtel shall have ninety (90) days from
payment of the Deposit to negotiate in good faith and enter into a purchase
agreement pursuant to which Airspan will sell the FWA Business to Axtel, unless
a longer period of time is stated in the offer received from the Potential
Purchaser, in which case such longer period shall prevail (the “Offer Period”).
If the Parties have entered into such an agreement by the end of the Offer
Period, the Deposit shall be credited towards the purchase price of the FWA
Business. If the Parties have not entered into such an agreement by the end of
the Offer Period, Axtel shall forfeit in favor of Airspan the Deposit, and
Airspan shall have the right to sell the FWA Business to any Potential Purchaser
other than a Restricted Company, subject to the terms and conditions of Section
20.3 below; provided, however, that if the terms of the proposed sale are more
favorable to such Potential Purchaser than the best offer (from Airspan’
perspective) presented by Axtel to Airspan during the Offer Period, then the RFR
shall again apply to such sale, but Axtel shall not be obligated to provide any
additional Deposit.
   
20.3
If Axtel shall decline in any instance to exercise its RFR or the Parties fail
to enter into the purchase agreement as described in Section 20.2, Airspan shall
have the right for a period of one year from the date of such declination or
failure, to sell the FWA Business to a Potential Purchaser (except if such
Potential Purchaser is a Restricted Company) without prior notice to Axtel, on
terms which are not more beneficial to such Potential Purchaser than those set
forth in Vendor’s Notice. If the foregoing conditions are not met, the RFR shall
again apply to such sale; provided, however, that the 90-day term provided in
Section 20.2 above shall be reduced to forty five (45) days and Axtel shall not
be obligated to provide any additional Deposit.

 
Page 19

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


21.  Airspan Security Instrument. 


21.1
The Parties hereby acknowledge that the current Bank Guarantee granted by
Airspan to Axtel pursuant the Second Amendment No. 2 shall continue to remain
open until Airspan delivers to Axtel all the Products covered currently by such
Bank Guarantee (the Orders Guaranteed by Airspan). Thereafter, Axtel shall agree
to the release and termination of the Bank Guarantee. In addition to the
foregoing, the Parties hereby agree that, if after the Effective Date of this
Agreement, Axtel makes new payments in the circumstances described in Section
21.2 below, Airspan shall obtain and maintain a new Bank Guarantee to cover the
respective Excess Exposure Amount until such time as aggregate amounts paid fall
below the Excess Exposure Amount.
   
21.2
The Parties hereby acknowledge that, from time to time, Axtel may make payments
to Airspan under this Agreement such that the aggregate amount of those payments
for Orders where the related Product has not been delivered may at times exceed
US$10,000,000.00 (“Exposure Limit”) in respect of Orders that have not been
fully delivered (“Orders Guaranteed by Airspan”).
   
21.3
Intentionally Left in Blank.
   
21.4
The Parties agree that Airspan will cause to be issued in favor of Axtel, at
Airspan’s expense, when such Exposure Limit is exceeded, one or more irrevocable
standby letters of credit or bank guarantees (together the “Bank Guarantee”),
issued by Airspan’s UK bank at Axtel’s satisfaction, for an aggregate amount
equivalent to all the amounts paid by Axtel in excess of the Exposure Limit (the
“Excess Exposure Amount”).
   
21.5
The Parties further agree that the aggregate value of the Bank Guarantee, as
measured and agreed by the parties at the end of each month, will continue to be
equal or greater than the likely peak Excess Exposure Amount for the following
month.
   
21.6
The Bank Guarantee will permit Axtel, on or before its expiry date, to draw down
the portion of the Bank Guarantee applicable to the funds received by Airspan as
a down payment with respect to the delivery covered by that Bank Guarantee, upon
the occurrence of any of the following events or conditions:




 
(i)
Airspan applies for or consents to the appointment of, or the taking of
possession by a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property,
       
(ii)
Airspan makes a general assignment for the benefit of its creditors,
       
(iii)
Airspan commences a voluntary proceeding under the bankruptcy, insolvency or
similar laws relating to relief from creditors generally,
       
(iv)
Airspan fails to contest in a timely or appropriate manner, or acquiesces in
writing to, any petition filed against it in an involuntary proceeding under the
bankruptcy, insolvency or similar laws relating to relief from creditors
generally, or any application for the appointment or a receiver, custodian,
trustee, or liquidator or itself or of all or a substantial part of its property
or its liquidation, reorganization, dissolution or winding-up.
       
(v)
Airspan fails to deliver Products ordered by Axtel under this Agreement, within
a period of thirty (30) days after the delivery date applicable for such
Products, pursuant the terms of this Agreement; provided (i) that after fifteen
(15) days following the date on which Airspan has failed to make a delivery,
Axtel has provided written notice to Airspan of such failure, and (ii) that the
thirty (30) day period shall be extended where the failure is caused by Force
Majeure Event, by the number of days for which the Force Majeure Event is in
existence (if the Force Majeure Event continue for more than 60 days, Axtel will
have the right to cancel the respective Order(s) and to collect from the Bank
Guarantee all applicable payments paid to Airspan by Axtel for such Product).



Page 20

--------------------------------------------------------------------------------

Purchase and License Agreement for FWA Equipment

--------------------------------------------------------------------------------


22.  Second Lines Module.
 

22.1
Airspan hereby sells to Axtel the Second Lines Module of (i) all of the FWA RSS
Products purchased by Axtel before the Effective Date and (ii) all of the FWA
RSS Products that will be purchased by Axtel in the future; in consideration for
the Second Line Module, Axtel hereby agrees to pay Airspan the amounts of US$[*]
within five (5) days after the date of this Agreement, subject to the issuance
of the respective Order and the delivery of the respective invoice. Axtel will
issue the respective Order no later than 2 days after the Effective Date of this
Agreement; and Airspan will issue the invoice no later than 2 days after receipt
of the Order.
   
22.2
Once Axtel has made the payment to Airspan mentioned in Section 22.1, Axtel
shall have acquired the Second Lines Module of all of the FWA RSS Products
purchased and to be purchased by Axtel, without being obligated to pay Airspan
any other additional amount or charge with respect to such use and activation of
the Second Lines Module of the FWA RSS Products.



23. Purchase Commitment


23.1
Axtel hereby irrevocably agrees to purchase from Airspan the minimum annual
amounts of Products as further described in Annex “K” hereof.

 
23.  Titles and Subtitles


23.1
The titles and subtitles used in this Agreement are for convenience only and are
not a part of this Agreement and do not in any way limit or amplify the terms
and provisions of this Agreement.



The Parties hereto have executed this Purchase and License Agreement for FWA
Equipment as of December 28, 2004 and it shall become effective on the Effective
Date.


AXTEL, S.A. DE C.V.
  AIRSPAN COMMUNICATIONS LIMITED
 
        By: _______________________________   By:
_______________________________   Name: Jose Antonio Velasco Carmona      Name:
Peter Aronstam   Title: Legal Representative   Title: Senior Vice President  


Page 21

--------------------------------------------------------------------------------


     

Annex A
 
 
 
 


Intentionally Left in Blank
 


--------------------------------------------------------------------------------



 


Annex B


CHANGE ORDER PROCEDURES




--------------------------------------------------------------------------------



EXHIBIT ANNEX B
 
CHANGE ORDER PROCEDURES
 
The following procedure shall apply to the issuance of Change Orders under the
Agreement. Capitalized terms used and not defined herein have the meanings
attributed to them in the Agreement.
 
1.
Change Order

 
Any changes made by Customer after the effective date of the Agreement,
resulting in adjustments to the content and/or specifications of the Products,
Services, process, job schedule or other requirements shall be considered a
change order (“Change Order”). The form of Change Order is attached hereto.
 
1.1 Customer shall issue a written communication to the Airspan Account Manager
detailing the nature of the modifications it wishes to make.
1.2 The Airspan Account Manager shall return to Customer with an assessment of
requirements to present a quotation.
1.3 Upon acceptance of Airspan’ quotation. Customer shall issue a Change Order
in the form attached hereto and deliver it to Airspan five (5) business days
from receipt of Airspan’ quotation.


2.
Non-Billable Change Order

 
If changes to the content and specifications of the Products or Services after
the Start Effective Date of the Agreement are deemed non-billable to Customer by
Airspan, “Non-Billable” shall be checked off on the Change Order.


3.
Customer Information

 
In cases where the Change Order is not based on models or merchandise, the
Customer Information (CI) meeting shall be held and a related document shall be
completed by Customer with the assistance of the Airspan’ Systems Application
Engineer, capturing all network specifications. Customer shall approve this
document prior to each request for quotation and subsequent Change Order.
 

Page 2

--------------------------------------------------------------------------------





EXHIBITANNEX B - ATTACHMENT 1
FORM OF CHANGE ORDER
 
Axtel, S.A. de C.V.
Re: Purchase and License Agreement dated ________
Change Order No.: _________
Circle One: Billable or Non-Billable
 

1.  
This Change Order is issued pursuant to Section 2 of the Purchase and License
Agreement, dated __________ (the “Agreement”), by and between Axtel, S.A. de
C.V. (“Customer”) and Airspan Communications Limited. This Change Order and the
Products and Services to be supplied under this Change Order shall be subject to
all the terms and conditions set forth in the Agreement.

 

2.  
This Change Order shall become effective upon execution by authorized
representatives of Airspan and Customer.

 

3.  
Origin and Description of Changes:



[insert narrative explaining reason for change]


[INSERT ONLY IF NON-BILLABLE: The purpose of this Change Order is to notify you
of some changes in the project as described below. Airspan deems these changes
non-billable. Any reference to prices or value is for informational purposes
only. Airspan requests your acknowledgement below to the changes described in
this Change Order. This Change Order shall be deemed accepted if Airspan has not
received your express rejection within thirty days from the date set forth
above.]
 

4.  
Resulting Adjustment



[address addition, deletion or change in Products to be delivered, change in
Price, Schedule, Delivery Term, etc.]




In witness whereof, the Parties have executed this Change Order on the ____ day
of ____________, 200_.
 
AXTEL, S.A. DE C.V.
 
By: ______________________     
Print Name: ________________    
Title: _____________________     
 
AIRSPAN COMMUNICATIONS LIMITED   
 
By: ______________________        
Print Name: ________________       
Title: _____________________     

Page 3

--------------------------------------------------------------------------------



[EXHIBIT C
WARRANTY PERIODS




The following Hardware and Software items shall have the corresponding warranty
periods:


Carrier Products
Hardware
Software
DMS, Optical Networks and Wireless product families
12 months from ship date
12 months from ship date
CVX, SS7 Gateway, Alteon
and Shasta products
12 months from ship date
90 days from ship date
Carrier Data Products (Passport, Bay and Micom Products)
See current Nortel Networks price list
See current Nortel Networks price list
All other product families not listed above (unless specified otherwise in
writing).
90 days from ship date
90 days from ship date




Corporate Accounts Products
Hardware
Software
Data Products (e.g., Access CN, Advanced Video, Backbone CN, Baystack, Business
Communications Manager, Contivity, Instant Internet, Net ID, Passport LAN and
WAN Solutions)
See current Corporate Accounts Data Products Product Catalog
See current Corporate Accounts Data Products Product Catalog
Voice Products (e.g., Companion, Meridian 1, Meridian Applications, Norstar)
 
 
 
12 months from ship date for new systems and hardware upgrades
 
90 days from ship date for all other hardware purchases
 
 
12 months from ship date for new systems
 
90 days from ship date for software upgrades and all other software purchases
 
 
Portal Solutions Products
90 days from ship date
90 days from ship date



This Warranty Matrix may be revised by Nortel Networks from time to time.]
[This Exhibit will apply only to the Non-FWA Supply Contract]



Annex C - Description of Products
Purchase and License Agreement for FWA Equipment-December 2004
 

--------------------------------------------------------------------------------



 
 
Annex C
 
 
DESCRIPTION OF PRODUCTS
 
 


 
 
 


 

 

Page 1

--------------------------------------------------------------------------------


Annex C - Description of Products
Purchase and License Agreement for FWA Equipment-December 2004
 

--------------------------------------------------------------------------------


 
Annex C
 
 
DESCRIPTION OF PRODUCTS
 
 
1.  DOCUMENT SCOPE
 
 
1.1  Document Scope
 
 
This document details the definition of the FWA equipment to be supplied by
Airspan to AXtel. Note that “Qty.” refers to the quantity of a component
required for that configuration. Where the quantity of a component required for
a configuration differs from the unit of measure for that component, the unit of
measure is included in the description of that component. Equipment can only be
ordered in whole multiples of the associated unit of measure.
 
 
2.1.1  FWA Description of Equipment
 
 
2.1.1.1  Intentionally Left in Blank
 
 
2.1.1.2  Customer Premise Equipment Kits.
 


An F2 RSS Kit is defined as follows:


PEC
Description
Qty.
NTEG17DA
F2 RTU
1
NTEG12FA
RPCU
1
A0636762
RPCU Battery
1
NTEG12CL
RPCU Power Cord
1
NTEG12FB
RPCU Safety Booklet
1
NTEG99JE
Drop Cable (500M)
0.04
NTEG99GR
Dual Jacket Drop Cable Connector (50)
0.02
NTEG99CZ
Drop Cable Connector Pins (500)
0.02



An F5 RSS Kit is defined as follows (RDA KIT EXCLUDED):


PEC
Description
Qty.
NTEG18DA
F5 RTU
1
NTEG12FA
RPCU
1
A0636762
RPCU Battery
1
NTEG12CL
RPCU Power Cord
1
NTEG12FB
RPCU Safety Booklet
1
NTEG99JE
Drop Cable (500m)
0.04
NTEG99GR
Drop Cable Connector (50)
0.02
NTEG99CZ
Drop Cable Connector Pins (500)
0.02

 

 
Page 2

--------------------------------------------------------------------------------


Annex C - Description of Products
Purchase and License Agreement for FWA Equipment-December 2004
 

--------------------------------------------------------------------------------

 
An F5v2 Analog RSS Kit is defined as follows:


PEC
Description
Qty.
NTEG18DB
F5v2 Analog RTU
1
NTEG12FA
RPCU
1
A0636762
RPCU Battery
1
NTEG12CL
RPCU Power Cord
1
NTEG12FB
RPCU Safety Booklet
1
NTEG99JE
Drop Cable (500m)
0.04
NTEG99GR
Drop Cable Connector (50)
0.02
NTEG99CZ
Drop Cable Connector Pins (500)
0.02
 



An F6 Single Model RSS Kit is defined as follows:




PEC
Description
Qty.
NTEG19DE
F6 RTU
1
NTEG12FA
RPCU
1
A0636762
RPCU Battery
1
NTEG12CL
RPCU Power Cord
1
NTEG12FB
RPCU Safety Booklet
1
NTEG99JE
Drop Cable (500m)
0.04
NTEG99GR
Drop Cable Connector (50)
0.02
NTEG99CZ
Drop Cable Connector Pins (500)
0.02
 



An RDA Kit is defined as follows:


NTEG18FA
RDA
1



An F5 RSS Kit is defined as follows:


PEC
Description
Qty.
NTEG18DA
F5 RTU
1
NTEG18FA
RDA Kit
1
NTEG12FA
RPCU
1
A0636762
RPCU Battery
1
NTEG12CL
RPCU Power Cord
1
NTEG12FB
RPCU Safety Booklet
1



PEC
Description
Qty.
NTEG99JE
Drop Cable (500m)
0.04
NTEG99GR
Dual Drop Cable Connector (50)
0.02
NTEG99CZ
Drop Cable Connector Pins (500)
0.02

 
 
Page 3

--------------------------------------------------------------------------------


 
Annex C - Description of Products
Purchase and License Agreement for FWA Equipment-December 2004
 

--------------------------------------------------------------------------------

 
2.1.1.3  Installation Brackets for F5 & F2 RSS.

 
Compact Mounting Bracket


PEC
Description
Qty.
NTEG19AJ
Compact Mounting Bracket (10)
1
NTEG99DC
Mounting Coach Screw (200)
0.015
NTEG99DD
Washer M8 (200)
0.015
NTEG99DE
Frame Fixing(200)
0.015



 
2.1.1.4  Radio Basestation Kits
 
 
Discrete Radio Basestation Configurations.
 


The following configurations are representative of a typical installation.
Specific installations may require variations on these definitions.


PEC
Description
18b RBS
27b RBS
NTED4575
Transceiver Processor Module
5
7
NTEG72AD
Transceiver Baseband Module Combining Diversity
5
7
NTEG77EC
Transceiver Masthead Unit Kit
6
9
NTEG97PC
Antenna to TMU 4m Cable
6
9
NTEG94BD
1M Pre-Fit Cabinet
1
2
NTEG63AA
Transceiver Timer Module
0
0
NTEG73AA
Network Management Module
0
0
NTEG99CJ
TMU to Cabinet IF ½ ” cable (500m)
0.6
0.9
NTEG91BA
½ ” IF Cable Connector Kit
6
9
NTEG99CE
TMU to Cabinet Power cable (500m)
0.6
0.9
NTEG93AA
Power Cable Connector Kit
6
9
NTEG99CA
TMU to Cabinet Data Cable (500m)
0.6
0.9
NTEG92AA
Data Cable Connector Kit
6
9





PEC
Description
18b RBS
27b RBS
NTEG97MF
120 Degree Horizontal Polarization Antenna
Up to 6
Up to 9
NTEG97ME
120 Degree Vertical Polarization Antenna
Up to 6
Up to 9
NTEG97NF
60 Degree Horizontal Polarization Antenna
Up to 6
Up to 9
NTEG97NE
60 Degree Vertical Polarization Antenna
Up to 6
Up to 9
NTEG97NG
40 Degree Vertical Polarization Antenna
0
0
NTEG97NH
40 Degree Horizontal Polarization Antenna
0
0
NTEG94PA
120 Ohms primary E1 cable
1
2

 

 
Page 4

--------------------------------------------------------------------------------


 
Annex C - Description of Products
Purchase and License Agreement for FWA Equipment-December 2004
 

--------------------------------------------------------------------------------

 
With regard to antennas for the various basestation configurations, the
quantities shown above reflect the maximum number of each antenna that could be
required in a specific installation. The combined total actual antenna
requirement for each configuration is:
18b - 6
27b - 9
48b - 18


For clarity, NTEG94BD (1M Pre-Fit Cabinet) and NTEG77EC (Transceiver Masthead
Unit Kit) are defined as follows:


NTEG94BD 1M Pre-Fit Cabinet
PEC
Description
Qty.
NTED4575
Transceiver Processor Module
1
NTEG63AA
Transceiver Timer Module
2
NTEG72AD
Transceiver Baseband Module Combining Diversity
1
NTEG73AA
Network Management Module
1
NTEG7662
CABINET CABLE SET TYPE 2
1
NTEG74BA
Over Voltage Protection Module
3
NTEG76BA
ITS Fan Tray Assembly
1
NTEG76CC
Secondary DC Breaker Rack Filtered
1
NTEG76FB
I.T.S Basestation Diversity Sub Rack
1
NTEG76GA
I.T.S U.K Maintenance Port Assembly
1
NTEG94AN
1.0M Cabinet Floor Mounting Plinth
1
NTEG94FA
Alarm Connector Block
1
NTEG94QA
1.0M Internal ITS Cabinet
1



NTEG77EC Transceiver Masthead Unit Kit
PEC
Description
Qty.
NTEG77CA
T.M.U./T.A.S. Ground Bond Kit
1
NTEG77DA
Sun Shield Assembly
1
NTEG77GB
T.M.U. Assemble BF Band (100MHz)
1
P0821020
U Bolt 61 C R S
2
P0821021
U Bolt 126 C R S
2
P0834843
T.M.U. Mounting Bracket V3
1



 
2.1.1.5  Discrete Radio Basestation Upgrade Configurations.
 


The following configurations are representative of a typical installation, eg.
45m cable runs assumed. Specific installations may require variations on these
definitions.


Page 5

--------------------------------------------------------------------------------


 
Annex C - Description of Products
Purchase and License Agreement for FWA Equipment-December 2004
 

--------------------------------------------------------------------------------

 


PEC
Description
18b to 27b Upgrade
PDS Upgrade to 18b ITS
NTED4575
Transceiver Processor Module
2
0
NTEG72AD
Transceiver Baseband Module Combining Diversity
2
0
NTEG77EC
Transceiver Masthead Unit Kit
3
0
NTEG97PC
Antenna to TMU 4m Cable
3
0
NTEG94BD
1M Pre-Fit Cabinet
1
0
NTEG63AA
Transceiver Timer Module
0
0
NTEG73AA
Network Management Module
0
0
NTEG99CJ
TMU to Cabinet IF1/2” cable (500m)
0.3
0
NTEG91BA
1/2” IF Cable Connector Kit
3
0
NTEG99CE
TMU to Cabinet Power cable (500m)
0.3
0
NTEG93AA
Power Cable Connector Kit
3
0
NTEG99CA
TMU to Cabinet Data Cable (500m)
0.3
0
NTEG92AA
Data Cable Connector Kit
3
0
NTEG97MF
120 Degree Horizontal Polarization Antenna
Up to 3
0
NTEG97ME
120 Degree Vertical Polarization Antenna
Up to 3
0
NTEG97NF
60 Degree Horizontal Polarization Antenna
Up to 3
0
NTEG97NE
60 Degree Vertical Polarization Antenna
Up to 3
0
NTEG97NG
40 Degree Vertical Polarization Antenna
0
0
NTEG97NH
40 Degree Horizontal Polarization Antenna
0
0
NTEG71HA
Transceiver processor Module - Packet Data
0
2
N/A
Packet Data Software Activation Fee
0
1

With regard to antennas for the various basestation upgrade configurations, the
quantities shown above reflect the maximum number of each antenna that could be
required in a specific installation. The combined total actual antenna
requirement for each upgrade configuration is:
18b to 27b Upgrade - 3
27b to 48b Upgrade - 12
 
Page 6

--------------------------------------------------------------------------------


 
Annex C - Description of Products
Purchase and License Agreement for FWA Equipment-December 2004
 

--------------------------------------------------------------------------------

 
2.1.1.6  FWA Software.
 


PEC
Description
Qty.
N/A
Basestation Packet Data Software Activation Fee
1
 
RMT SOFTWARE LICENSE FEE
1
     



 
2.1.1.7  FWA OA&M Equipment.
 
 
Field Engineering Terminal (FET).
 
Choose one of the following.


PEC
Description
Qty.
NTEG30AN
FET System Complete (LINUX)on Panasonic CF27
1
NTEG30AF
LINUX FET Software Application Kit for Panasonic CF27
1



 
Residential Installation System (RIS).
 
Survey Kit


PEC
Description
Qty.
NTEG24BF
100 MHz Generic Survey Kit
1
NTEG10DCBV
RSS Installation Sub-Set Documentation
1
P0872025
Large Belt
1
NTEG24BE
RTU SAK/Handle Pole Kit (5.5m extension kit)
1
NTEG22EB
RTU SAK/Handle Assembly
1
A0734347
GPS
1
A0658055
Linesman Phone U.S.
1



Maintenance Kit


PEC
Description
Qty.
NTEG24AA
100MHz Generic Maintenance Kit
1
NTEG21ND
PSA Mains Adapter U.S.
1
A0745625
RMT Mains Adapter U.S.
1
A0657248
Modem
1
A0655833
Multimeter
1
NTEG21PB
Vehicle charging Cable
1
A0743766
RMT Docking Holster
1



 
Page 7

--------------------------------------------------------------------------------


 
Annex C - Description of Products
Purchase and License Agreement for FWA Equipment-December 2004
 

--------------------------------------------------------------------------------

 
Radio Element Manager (REM).
 
The following configurations are representative of a typical installation.
Specific installations may require variations on these definitions.


PEC
Description
Qty.
NTEG43AC
HP Unix Server
1
NTEG41GD
REM Redundancy Upgrade Kit with Online Backup
1
NTEG41EG
REM Processor Upgrade Kit
1
A0784688
HP 3.5” hot swappable drive for HP D-CAL
1
NTEG43AA
HP Client Workstation
1
NTEJ40BK
Radio Element Manager Software Platform 4.4.2
1
NTEG42CB
Snmp Ethernet Network Mgt. Card Type 2
1
NTEG42BC
Network Hub 16 Slot Chassis,Fantray, Hipernmc & Dual Psu
1
NTEG42FB
60 Channel Netserver Ethernet L A N Card
1
NTEG42GM
Quad Modem Card With S/Ware Type 1
1
NTEG43AD
Unix Server annual support
1
NTEG43AB
Client Workstation annual support
1
NTEJ40GC
Remedy ARS Support
1
NTEJ40JC
Oracle RDBMS Support
1
A0743702
Openview SW Support
1
NTEG42KA
Network Hub Annual SW Maintenance
1
A0743715
SW support CLEO
1
A0740374
Power cord grounded North America
0
NTEJ40AE
REM Exceed SW
1
NTEG41HB
10 BASE-T SWITCHING HUB-24R
1

 
2.1.1.8  FWA Equipment Spares.
 


PEC
Description
Qty. Per
NTED4575
Transceiver Processor Module
1
NTEG72AD
Transceiver Baseband Module Combining Diversity
1
NTEG77EC
Transceiver Masthead Unit Kit
1
NTEG97PC
Antenna to TMU 4m Cable
1
NTEG76BA
ITS Fan Tray Assembly
1
NTEG76CC
Secondary DC Breaker Rack Filtered
1
NTEG76FB
I.T.S Basestation Diversity Sub Rack
1
NTEG76GA
I.T.S U.K Maintenance Port Assembly
1
NTEG94QA
1.0M Internal ITS Cabinet
1
NTEG74BA
Over Voltage Protection Module
3
NTEG63AA
Transceiver Timer Module
1
NTEG73AA
Network Management Module
1
NTEG99CJ
TMU to Cabinet IF ½”Cable
500m
NTEG91BA
½” IF Cable Connector Kit
1
NTEG99CE
TMU to Cabinet Power Cable
500m
NTEG93AA
Power Cable Connector Kit
1
NTEG99CA
TMU to Cabinet Data Cable
500m
NTEG92AA
Data Cable Connector Kit
1
NTEG97ME
120 Degree Vertical Polarization Antenna
1





Page 8

--------------------------------------------------------------------------------

 
Annex C - Description of Products
Purchase and License Agreement for FWA Equipment-December 2004
 

--------------------------------------------------------------------------------

 

PEC
Description
Qty. Per
NTEG97MF
120 Degree Horizontal Polarization Antenna
1
NTEG97NE
60 Degree Vertical Polarization Antenna
1
NTEG97NF
60 Degree Horizontal Polarization Antenna
1
NTEG97NG
40 Degree Vertical Polarization Antenna
1
NTEG97NH
40 Degree Horizontal Polarization Antenna
1
NTEG71HA
Transceiver Processor Module - Packet Data
1
NTEG18DA
F5 RTU
1
NTEG18FA
RDA Kit
1
NTEG12FA
RPCU
1
A0636762
RPCU Battery
1
NTEG12CL
RPCU Power Cord
1
NTEG12FB
RPCU Safety Booklet
1
NTEG99JE
Dual Jacket Drop Cable
500m
NTEG99GR
Dual Jacket Drop Cable Connector
50
NTEG99CZ
Drop Cable Connector Pins
500
NTEG17DA
F2 RTU
1
NTEG19DE
F6 RTU
1
NTEG18DB
F5v2 RTU
1




Page 9

--------------------------------------------------------------------------------




 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------




Annex D


Product Specifications





 

Page 1

--------------------------------------------------------------------------------


 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------




Annex D


Product Specifications


PLA FWA Contract
1.       Scope


1.1 This section defines the essential performance characteristics of the
Airspan Internet Fixed Wireless Access system (Internet FWA). The scope of the
section is confined to the airside equipment that supports wireless transmission
in the local loop, i.e. that part of the system from the Base-station network
interface to the subscriber premises terminal interface (telephone socket),
together with associated network management operations systems in the element
management layer. The specifications for the switch, service gateway and other
associated backhaul equipment are therefore specifically excluded from this
section.


2.1     General description


2.1.1               Intentionally Left in Blank
 
2.1.1.1            Purpose of Internet FWA


The Internet FWA system allows telecommunications operators to construct high
quality telephone access networks between customers’ premises and local
exchanges. The system uses cellular point to multi-point wireless technology as
a replacement for traditional copper-based local loops. A major advantage of FWA
technology is that it allows operators to create new access networks quickly and
with minimum capital investment.


Each terminal in the Internet FWA system is capable of delivering PSTN
circuit-switched services through two standard analogue telephone lines. In
addition to the PSTN services, a packet-mode service may be used to deliver
‘always-on’ connections between one or more Internet Service Providers (ISPs)
and the computer equipment of subscribers.


The Internet FWA system provides a frequency division duplex radio link to a
subscriber transceiver system and operates in the 3.4 to 3.6 GHz band. The air
interface utilizes time division multiplex on the downlink and time division
multiple access on the uplink. The system comprises a network of Radio
Base-stations (RBS) arranged on a cellular plan and these are connected to the
PSTN or to the public Internet by a conventional back-haul network. Each
base-station consists of one or more Integrated Transceiver Systems (ITSs).
 
2.1.2               Sub-systems


The Internet FWA system contains two Network elements (NEs):

·  
Remote Service System (RSS)

·  
Radio Base Station (RBS)



The Internet FWA system contains three Operations systems (OSs):

·  
Radio Element Manager (REM)

·  
RSS Installation System (RIS)

·  
Field Engineering Terminal (FET)

 

 
Page 2

--------------------------------------------------------------------------------


 
 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------



The Remote Service System (RSS)


This system provides the subscriber with two independent analogue exchange lines
and optionally a packet data service interface. The system consists of the RSS
Terminal Unit (RTU), an RSS Power and Connection unit (RPCU) and an RSS Data
Adapter (RDA) or Dongle Data Adaptor


The RTU is mounted externally to the subscriber premises and contains a
directional antenna, radio electronics and the two analogue line interfaces to
carry PSTN services. The unit is powered from the RPCU indoor unit that plugs
into the subscribers mains supply. A ‘drop cable’ connects the RTU to the RPCU.
The RPCU contains two sets of telephone sockets for connection to the
subscriber’s telephone equipment. In order to provide the optional packet data
service, an RDA is supplied along with a special version of the RTU that
contains the required data interface. The packet data service makes use of the
HPNA standard to multiplex the data onto ‘line 0’ of the telephone wires. The
RDA connects to the subscriber’s personal computer.


The Integrated Transceiver System (ITS)


One or more ITSs form the basis of the radio base-station and have been designed
to serve an area of up to 5km radius in a typical urban environment and up to
20km in a rural environment.


Voice band circuits from the ITS are connected to the switch by means of E1
links running a V5.2 protocol. The packet data service is also routed over E1
links to the service gateway using L2TP (layer 2 tunnel protocol). The ITS can
route any slot from the ‘circuit’ E1s to any slot on the airside interface.


In principle, an ITS can be provisioned as a 3, 6, 9, 12, 15 or 18 bearer
configuration. RBS configurations specifically supported by installation and
maintenance processes provide tri-sectored configurations with 18 or 271  In the
Axtel application, the 27 bearer base-stations generally provide only 26 bearers
due to limited availability of RF channels. RF carriers, or a tri/hex-sectored
RBS with 48 RF carriers. The 27-carrier configurations require the use of two
ITSs, and the 48-carrier configuration requires the use of three ITSs. The 48
bearer base-station is designed to provide coverage in two ‘RF layers’, the
first layer allowing a frequency re-use of one to be employed whilst a more
conservative frequency plan is used in the other layer. Service to the
individual RSS can be switched between these two layers depending on the
interference environment experienced at that RSS.


Radio Element Manager (REM)


The Radio Element Manger (REM) is a high performance, high capacity management
system and is used to perform the Operation, Administration, Maintenance and
Provisioning (OAM&P) procedures for the Internet FWA network. One REM can manage
up to 200 ITSs and 150,000lines. The REM is primarily composed of a server
platform, a client platform, additional user PCs and a Network Communications
Server. Their respective purposes are described below. The REM supports a total
of 4 expert and 4 standard user sessions.
 

--------------------------------------------------------------------------------

 
1 In the Axtel application, the 27 bearer base-stations generally provide only
26 bearers due to limited availability of RF channels.


 
Page 3

--------------------------------------------------------------------------------


 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 
The REM server performs all provisioning related, object-related, event and
alarm related processing, together with some of the GUI processing. Further, the
server stores all object, event and alarm related data and state. As such, the
majority of REM software executes on the server. The server also interfaces
directly to a customer’s High Level Management System (HLMS) for subscriber
provisioning.


The REM Client primarily acts as the host platform for the additional user GUI
screens. It provides some of the GUI processing, and acts as a platform on which
additional user scripts run.


PCs running Exceed software connect with the REM client to allow access for
additional users.


The Network Communication Server (NCS) is an integrated terminal server and
modem unit, which provides a connectivity solution from the REM to its network
of ITSs. It also provides connectivity to the Remote Maintenance Terminal that
is used during the subscriber hardware installation.


Field engineering terminal (FET)


The installing engineer will use this equipment during installation and
commissioning of Base-station equipment. The FET application runs on a PC
platform using a LINUX operating system. The FET is intended to connect locally
into an ITS and allows control of the ITS as well as access to status
information. Each FET requires a license key to enable operation and these are
available from Airspan.


RSS Installation system (RIS)


The installing engineer will use this equipment to control the RSS during
installation, to aid antenna alignment to the Base Station, to measure the
performance of the RF link and to enable the connection. The primary component
of the RIS is the Remote Maintenance Terminal (RMT).


2.1.3       External interfaces


The physical layer external interfaces of the Internet FWA system are:

·  
Analogue line interface at the RSS

·  
Packet data interface at the RSS

·  
A.C. power interface at the RSS

·  
PCM (E1) interface at the RBS

·  
Packet data (E1) interface at the RBS

·  
D.C. power interface at the RBS

·  
External alarm interface at the RBS

·  
Analogue line interface at the RIS. This is used to connect the RMT to the REM
to download provisioning data.

·  
Analogue line interface at the REM

·  
Ethernet interface at the REM. This is used to connect the REM to higher-layer
operations systems.



2.2           Physical characteristics


Page 4

--------------------------------------------------------------------------------


 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 
2.2.1        RSS transceiver unit (RTU)


2.2.1.1  Mechanical


Length/width: 300 mm (octagonal, measured between flat faces)
Depth: 90 mm excluding mounting brackets
Mass: 2.5 kg.


2.2.1.2  Environmental


Ambient temperature: -40 C to +50 C
Solar radiation: £ 1120 W/m2
Relative humidity: 5% to 100%


2.2.2       RSS power and connection unit (RPCU)


2.2.2.1     Mechanical


Length: 210 mm
Width: 135 mm
Depth: 41 mm
Mass: 2.0 kg including battery


2.2.2.2     Electrical


Input voltage: 85 V to 270 V RMS
Input frequency: 45 Hz to 70 Hz


2.2.2.3     Environmental


Ambient temperature: -5 C to +45 C
Relative humidity 5% to 100%


2.2.3      RSS data adaptor (RDA)


2.2.3.1     Mechanical


Length: 165 mm
Width: 125 mm
Depth: 28 mm
Mass: 250 g


2.2.3.2     Environmental


Ambient temperature: -5C to +45C
Relative humidity: 5% to 100%


2.2.4       Integrated transceiver system (ITS) indoor equipment


2.2.4.1     Mechanical


Width: 600mm
Height and depth (1 metre cabinet): 1000 mm × 300 mm


Page 5

--------------------------------------------------------------------------------


 
 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 
2.2.4.2     Environmental


Ambient temperature: 0 C to +45 C
Solar radiation: £ 700 W/m2
Relative humidity: 5% to 95%


2.2.5       Integrated transceiver system (ITS) masthead equipment


2.2.5.1     Mechanical (TMU)


Height: 600 mm
Width: 450 mm
Depth: 200 mm
Mass: £ 30 kg


2.2.5.2     Environmental


Ambient temperature: -40 C to +50 C
Solar radiation: £ 1120 W/m2
Relative humidity: 5% to 100%


2.3 Radio system


2.3.1 General description of the air interface


2.3.1.1 Physical layer


The physical layer of the Internet FWA air interface uses digital time division
multiplex/time division multiple access (TDM/TDMA) with a 10-slot frame
structure. Uplink and downlink carriers are paired, and separated by a fixed
duplex spacing of 99.84MHz. A TDM/TDMA channel (i.e. one time-slot one on one RF
carrier) is known as a physical channel. In the maximum configuration, one ITS
provides 18 pairs of RF carriers, and 180 physical channels.


The uplink carriers are contained within the frequency band 3425 MHz to 3450
MHz, and the downlink carriers are contained within the frequency band 3525 MHz
to 3550 MHz.


The modulation scheme for both the uplink and downlink direction is pi/4 shifted
differential quadrature phase shift keying (p/4DQPSK) with a nominal symbol rate
of [*] symbols/s. The gross data rate is [*] kbits/s per carrier.


Reserved channels are used to allow contention access by terminals. These access
channels are not available for carrying subscribers’ voice or data traffic.


2.3.1.2     Channel plan


The Internet FWA system operates over 78 RF channels, with a nominal channel
spacing of 307.2 kHz. The lowest uplink channel (Ch. 2) has a nominal centre
frequency of 3425.8944 MHz. The highest downlink channel (Ch. 79) has a nominal
centre frequency of 3549.3888 MHz. The fixed duplex spacing is equivalent to 325
times the channel spacing.


2.3.1.3      MAC layer for PSTN traffic


Page 6

--------------------------------------------------------------------------------


 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 
One physical channel is capable of carrying a single 32 kbit/s ADPCM
circuit-switched connection, or one half of a 64 kbit/s PCM circuit-switched
connection.


2.3.1.4     MAC layer for the Packet data service


Physical channels can be allocated in groups of six to carry packet-mode
traffic. One group of six physical channels is described as a packet channel.


2.3.2       RF performance of the ITS equipment


2.3.2.1     Maximum transmit power


The maximum transmit power from the ITS is not less than 28 dBm for each
carrier, measured at the antenna port of the TMU.


2.3.2.2     Transmitter implementation loss


The transmitted signal from the ITS is a close approximation to an ideal
p/4DQPSK signal. The additional carrier to noise margin required to demodulate
the practical transmitted signal, compared to an ideal signal is less than 1 dB.


2.3.2.3     Spectrum due to modulation


The spectrum due to modulation at the output of the ITS is as follows:


 
Channel
 
 
Mean power (dBc)
 
N
0 dBc (by definition)
N ± 1
£ -24.5 dBc
N ± 2
£ -40 dBc
N ± 3
£ -50 dBc
Any other channel
£ -60 dBc or -60 dBm (whichever is greater)



The mean power is measured using an ideal receiver with root-raised-cosine
filtering with transition factor (a) = 0.4, and with the receiver tuned to the
centre of the appropriate adjacent channel.


2.3.2.4     Minimum receiver sensitivity


The receiver sensitivity for the ITS is not greater than -101.5 dBm, measured at
the antenna port of the TMU, for a bit error ratio (BER) of 10-3 before forward
error correction. This measurement assumes an ideal transmitter.


2.3.2.5     Receiver selectivity


The ITS receiver selectivity is specified in terms of the level of interfering
signal consistent with a bit error ratio (BER) for the wanted signal of less
than 10-3 before FEC. The interfering signal is assumed to be from a signal
source with the ideal characteristics of the Internet FWA radio system, centered
on the applicable adjacent channel. The wanted signal is assumed to be from a
similar ideal source and set at a level 3 dB greater than the level required for
BER = 10-3 in the absence of interference. The carrier to interference levels
are as follows:




Page 7

--------------------------------------------------------------------------------


 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------


 
Channel
 
 
Carrier/Interference ratio for BER = 10-3
 
N
£ 14.4 dB
N ± 1
£ -15.5 dB
N ± 2
£ -58.5 dB
Any other channel
£ -84.5 dBc



2.3.3      RF performance of the RSS equipment


2.3.3.1    Maximum transmit power


The maximum transmit power from the RSS is not less than 44.5 dBm EIRP in RF
channels 8 to 73 inclusive, and not less than 41.5 dBm EIRP in the remaining
channels. This transmit power specification applies to the complete RTU
including the antenna.


2.3.3.2     Transmitter implementation loss


The transmitted signal from the RSS is a close approximation to an ideal
p/4DQPSK signal. The additional carrier to noise margin required to demodulate
the practical transmitted signal, compared to an ideal signal is less than 1 dB.


2.3.3.3     Spectrum due to modulation


The spectrum due to modulation at the output of the RSS is as follows:


 
Channel
 
 
Mean power (dBc)
 
N
[*]
N ± 1
[*]
N ± 2
[*]
N ± 3
[*]
Any other channel
[*]



The mean power is measured using an ideal receiver with root-raised-cosine
filtering with transition factor (a) = 0.4, and with the receiver tuned to the
centre of the appropriate adjacent channel. The measured power is averaged over
duration of the time-slot containing the uplink transmission.


Page 8

--------------------------------------------------------------------------------


 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 
2.3.3.4     Minimum receiver sensitivity


The receiver sensitivity for the RSS is not greater than [*] dBm in RF channels
8 to 73 inclusive, and not greater than [*] dBm in the remaining channels. The
received signal is measured at the connector of the RTU antenna, for a bit error
ratio (BER) of 10-3 before forward error correction. This measurement assumes an
ideal transmitter.


2.3.3.5     Receiver selectivity


The RSS receiver selectivity is specified in terms of the level of interfering
signal consistent with a bit error ratio (BER) for the wanted signal of less
than 10-3 before FEC. The interfering signal is assumed to be from a signal
source with the ideal characteristics of the Internet FWA radio system, centered
on the applicable adjacent channel. The wanted signal is assumed to be from a
similar ideal source and set at a level 3 dB greater than the level required for
BER = 10-3 in the absence of interference. The carrier to interference levels
are as follows:


 
Channel
 
 
Carrier/Interference ratio for BER = 10-3
 
N
[*]
N ± 1
[*]
N ± 2
[*]
N ± 3
[*]
N ± 4
[*]
N ± 5
[*]
Any other channel
Blocking specification applies



2.3.3.6  RSS receiver dynamic range


The dynamic range of the RSS receiver is from the limit of sensitivity to -20
dBm, measured at the antenna connector of the RTU. Over this dynamic range the
BER of the received signal (measured before forward error correction) is not
greater than 10-3.


2.3.3.7  RSS antenna gain


The gain of the RSS antenna is between [*] dBi and [*] dBi at the peak of the
response. The nominal beamwidth is 14 degrees (i.e. ± 7 degrees). The rejection
of cross-polar signals in the main antenna response is not less than 20 dB
compared to a co-polar signal of identical level. The maximum level of side-lobe
responses is [*] dBi, and this limit applies at azimuth angles from 22 degrees
to 338 degrees with respect to the peak response.


2.3.4      Automatic power control


To minimise interference in the network, the system incorporates automatic
uplink RF power control whereby the ITS attempts to maintain a constant received
signal strength (RSSI) of -80dBm for each active call or packet connection. If
the RSSI strays from this target, the ITS will send a message to the appropriate
RSS requesting an appropriate modification to the uplink RF power. The ITS
normally integrates the RSSI over a 30s period before deciding whether an
adjustment is required although there is a faster attack period at the start of
a call or packet connection. At the end of a call or connection, the RSS
calculates a new RF power that will be used to initiate the next call or
connection on the same RF channel.


Page 9

--------------------------------------------------------------------------------


 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 
To maintain an appropriate initial uplink RF power level during extended periods
of call inactivity, network test calls are automatically scheduled to each RSS
on each of its operating channels. Just as is the case for normal calls, the
uplink RF power is adjusted appropriately at the end of a network test call. The
scheduling period is normally set to 23 hours.


2.3.5      Combining diversity


In ITS configurations with 2 or more TMUs per sector, the system is configured
to execute two-path maximum ratio combining in the uplink. The implementation of
this feature delivers the theoretical benefit of maximum ratio combining with
less than 1 dB implementation loss.


The TMU receiver is wideband and covers all of the uplink spectrum. This means
that the IF signals from 2 TMUs in the same sector differ only by virtue of
being received from 2 physically separated antennas. The two I.F signals are fed
to separate arms of each receiver pair of every TBM in the sector. The TBM hosts
three such receiver pairs where each pair is configured to an appropriate
channel. The maximum ratio combining algorithm is executed independently on each
receiver pair.


2.3.6       Dynamic carrier list management


Dynamic carrier list management feature allows each RSS to modify the
classification of individual RF carriers in response to periodic measurements of
the received (downlink) signal. Each RSS notifies the ITS of changes in carrier
classification, allowing the ITS to allocate channels with a priority reflecting
the recent quality of downlink carriers. This feature has proven to be effective
in combating the effects of static frequency-selective fading, and minimizing
the impact of downlink radio interference from nearby RBSs in the same network.
This feature is extremely valuable in networks where tri-sector and
tri/hex-sector RBSs are built in adjacent or nearby cells.


2.4          Equipment configurations


2.4.1       RBS configurations


RBS configurations that can be constructed using SR14 consist of one, two or
three ITSs. The table below lists the configurations that can be used.


Page 10

--------------------------------------------------------------------------------


 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 
 
 
Base station configuration
 
 
ITS sector organisation
 
 
Circuit-switched E1s
 
 
Packet-switched E1s
 
 
Maximum number of E1 connections
 
18-carrier, tri-sector, Type I
6.6.6
6
0, 2
8
26-carrier, tri-sector, Type II
6.6.5
6
0, 2
11
3.3.3
3
0
26-carrier, tri-sector, Type III
9.8
6
0, 2
13
9
3
0, 2
26-carrier, tri-sector, Type IV
9.9
6
0, 2
13
8
3
0, 2
27-carrier, tri-sector, Type I
6.6.6
6
0, 2
11
3.3.3
3
0
27-carrier, tri-sector, Type II
9.9
6
0, 2
13
9
3
0, 2
48-carrier, tri/hex-sector
6.6.4
5
0, 2
21
6.6.4
5
0, 2
6.6.4
5
0, 2



The column ‘ITS sector organization’ denotes the number of RF carriers than are
enabled in each sector. No relationship is implied between the position of the
elements of this list and the numbering of ITS sectors; thus a sector
organization of 6.6.5 applies equally to configurations where the five-carrier
sector is ITS sector 1, 2 or 3.


The tri/hex configuration is described as 6.6.4. The six-carrier sectors are
associated with the hex-sectored antennas, and the four-carrier sector is
associated with the tri-sectored antennas. By default, the tri-sector is ITS
sector 1.


Page 11

--------------------------------------------------------------------------------


 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 
The following rules apply:
 



·  
Where PDS is required at an ITS, two TPM-PDs must be fitted.

·  
Each TPM requires one E1 connection between the ITS and the local exchange.

·  
Each TPM-PD requires one E1 connection between the ITS and the service gateway.



Some of the base station configurations make use of more than one ITS. PDS can
be enabled or disabled on a ‘per-ITS’ basis, and so it is possible to create a
multi-ITS configuration where only one or two of the ITSs has PDS enabled.


2.4.2       PSTN traffic capacity


The PSTN traffic capacity of the supported RBS configurations is detailed in the
table below. Note these figures apply where PDS is not provided; the PSTN
capacity of an ITS with PDS is necessarily lower.


 
Base station configuration
 
 
Reference capacity (E)
 
 
Soft sector = 0%
 
 
Soft sector = 10%
 
18-carrier, tri-sector, Type I
[*]
[*]
26-carrier, tri-sector, Type III & IV
[*]
[*]
27-carrier, tri-sector, Type II
[*]
[*]
48-carrier, tri/hex-sector
[*]
[*]



The reference capacity is defined as the capacity at 1% probability of blocking
for long ADPCM calls, with the optimum distribution of traffic loading between
ITS sectors.


The soft-sector capacity assumes that 10% of the traffic loading arises from
subscribers in the overlap regions between sectors, and that the soft-sectored
load is distributed evenly between three overlap regions (3.3% of the total load
in each overlap). In 26-carrier RBSs of type III and IV, and 27-carrier RBSs of
type II, there is only one overlap region where a benefit is derived from soft
sectoring; in these cases, the capacity gain is relatively small. In the
tri/hex-sectored ITS, soft-sectoring is not enabled between hex-sectors.


One ITS with V5.2 interface can support a maximum of 2048 PSTN lines, and a
maximum of 2048 RSSs.


2.4.3       Packet data traffic capacity


2.4.3.1     Number of packet channels at an ITS


Packet channels at an ITS can be configured subject to the following rules:


Page 12

--------------------------------------------------------------------------------

 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 


·  
Packet data can be supported by ITSs with sector arrangement 6.6.6, 6.6.5, 8, 9,
9.8, 9.9, 6.6.4 (tri/hex)

·  
All packet channels consist of 6 physical channel pairs

·  
An ITS that supports PDS has two TPM-PDs

·  
One TPM-PD may support zero to four packet channels inclusive

·  
One ITS supports a maximum of 36 physical channels (i.e. six packet channels)

·  
The largest packet partition allowed in one sector is three packet channels

·  
In bi-sector or tri-sector ITSs, if the ITS provides PDS then each sector must
have at least one packet channel

·  
In a tri-sector ITS, the sum of the number of packet channels in the smallest
two packet partitions must not exceed four. This ensures that sectors will not
be split across TPM-PDs.



2.4.3.2      Number of simultaneous PPP and MAC connections


The packet data service supports a maximum of:



·  
700 packet data subscribers per ITS

·  
[*] simultaneous PPP connections per ITS

·  
[*] simultaneous active MAC connections per packet channel

·  
[*] simultaneous active MAC connections per TPM-PD

·  
[*] simultaneous active MAC connections per ITS



2.4.3.3     Traffic capacity of a packet channel


Each packet channel (consisting of six physical channels) provides a shared
channel with an aggregate capacity for users’ packet data traffic of not less
than [*] kbps in the downlink direction, and not less than 84 kbps in the uplink
direction. PPP, TCP and IP headers applied at the users’ computers are assumed
to form part of the useful throughput.


2.4.3.4     Peak throughput for a single PDS user


The peak throughput for a single user is approximately 96 kbps in the downlink
direction (using the USB interface) and approximately 92 kbps in the downlink
direction (using the RS-232 interface). The peak throughput for a single user is
approximately 42 kbps in the uplink direction.


Note that these are peak figures, and apply when the user has exclusive use of
three physical channels. In normal operation, the packet channel capacity is
shared between a number of users, and mean throughput figures for individual
users will be lower than these peak values. The operator must ensure that
sufficient packet channels are configured to offer reasonable quality of service
to packet data subscribers.


2.4.3.5     Reduction in PSTN capacity


The remaining PSTN traffic capacity at an RBS with packet data service is
defined in the following table. These figures assume that 10% of the offered
traffic is from soft-sectored terminals.


Page 13

--------------------------------------------------------------------------------

 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 

 
Base station configuration
 
 
Reference capacity (E)
 
 
One packet channel in each sector
 
 
Two packet channels in each sector
 
26-carrier, tri-sector, Type III & IV
194.0
178.0
48-carrier, tri/hex-sector
327.0
279.0





2.5           External interfaces


2.5.1    ITS to transmission system


The interface between the ITS and the transmission system is defined by ITU-T
G.703 11/2001, ‘Physical/electrical characteristics of hierarchical digital
interfaces’. Only the interface at 2048 kbit/s is supported in Internet FWA.


As an additional requirement, Internet FWA requires that the long-term frequency
accuracy of the E1 signal from the transmission system is better than 10-7 (0.1
ppm). Transmission equipment does not normally re-time digital traffic, and so
this frequency accuracy is usually dependent on correct configuration of the
local exchange (for PSTN connections) or the packet data network.


Internet FWA complies with ITU-T G.823, ‘The control of jitter and wander within
digital networks which are based on the 2048 kbit/s hierarchy’.


2.5.2       ITS to local exchange


The framing structure of the signal between the ITS and the local exchange is
defined by ITU-T G.704 10/1998, ‘Synchronous frame structures used at 1544,
6312, 2048, 8448 and 44 736 kbit/s hierarchical levels’, and ITU-T G.706
04/1991, ‘Frame alignment and cyclic redundancy check (CRC) procedures relating
to basic frame structures defined in Recommendation G.704’.


The voice coding for circuit-switched traffic complies with ITU-T G.711 11/1988,
‘Pulse code modulation (PCM) of voice frequencies’.


Signaling between the ITS and the local exchange uses the V5.2 protocol, defined
in the ETSI V5.1 Specification ETS 300 324-1, V 1.2.2, ‘V-Interfaces at the
digital local exchange (LE) - V5.1-Interface (based on 2048 kbit/s) for the
support of access network (AN)’, and ETSI V5.2 Specification ETS 300 347-1, V
2.1.2, ‘V-interfaces at the digital local exchange (LE) - V5.2 interface (based
on 2048 kbit/s) for the support of access network (AN)’. Only requirements for
PSTN services apply to Internet FWA.


2.5.3       ITS to packet data network


Internet FWA requires that the E1 signal from the packet data network must
comply with the framing structure defined in ITU-T G.704 (see above for a
detailed reference). Time-slot zero contains a frame synchronization signal, and
the remaining 31 time-slots are joined together to provide a connection with an
aggregate capacity of 1984 kbit/s.


Page 14

--------------------------------------------------------------------------------


 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 
The layer-2 tunnel between the ITS and the packet data network uses a protocol
stack consisting of the point-to-point protocol (PPP), Internet protocol (IP),
user datagram protocol (UDP) and the layer-2 tunneling protocol (L2TP). These
protocols are defined as follows:



·  
PPP: Internet engineering task force (IETF) STD 51, ‘The point to point
protocol’

·  
IP: IETF RFC 791, ‘Internet protocol’

·  
UDP: IETF RFC 768, ‘User datagram protocol’

·  
L2TP: IETF RFC 2661, ‘Layer two tunnelling protocol (L2TP)’



2.5.4       RDA to PC


The RDA provides a choice of two different serial data standards at the PC-RDA
interface:



·  
Asynchronous serial interface (commonly known as RS-232) as defined in
ANSI/TIA/EIA-232-F-1997, Interface Between Data Terminal Equipment and Data
Circuit-Terminating Equipment Employing Serial Binary Data Interchange, and

·  
Universal Serial Bus (USB), using the ‘full-speed’ option, as defined in
Universal Serial Bus specification, Rev. 1.1 and USB class definitions for
communications devices, Rev. 1.0.



2.5.5       Shortly after the introduction of the New F6 RSS unit the RDA will
be replaced with a dongle that will provide the same functionality as the
existing RDA unit.


2.6.     Additional Specifications


2.6.1 In addition to the Product’s Specifications set forth in this Annex D, the
Parties agree to include as part of this Annex D the Product’s Specifications
that will be set forth in the Compact Discs to be named as: (i) Internet Fixed
Wireless Access, MR 14.0.3 “Customer Documentation Suite” and (ii) Internet
Fixed Wireless Access, Maintenance Release MR 14.0.3 System Line Up that will be
delivered with MR14.03 in February 2003.
 
2.6.2     New RSS Unit
 
Summary of the RSS changes
The new Proximity RSS Unit shall have the same form, function and fit of both of
the current RSS Equipment jointly (the F2 and F5 based RSS equipment), pursuant
the specifications provided to Axtel by Airspan and Nortel Networks (as the
former manufacturer). The New RSS Unit will be known as the F6.
The changes are summarised as follows:
 

·  
Airspan shall supply a single variant of the RSS. In particular, all RTUs will
contain a packet data interface suitable for interconnection with the existing
RDA.

 

·  
The 48 volt indoor power supply, known as the RPCU, shall be revised to remove
unused functionality.

 

·  
The RTU environmental specification shall be changed so that the low operating
temperature limit will be -20 C rather than -40 C.

 

·  
The New RSS will incorporate the original Drop Cable Connector (NTEG 99GR)

 
Page 15

--------------------------------------------------------------------------------



 
Annex D -Product Specifications
Purchase and License Agreement for FWA Equipment-December 2004

--------------------------------------------------------------------------------

 
 
Single variant RSS
In accordance with the Amendment Agreement No2, all New RSS Units will be
supplied with a packet data interface, i.e. the RSS will be ‘packet data ready’.
This will potentially enable Axtel to supply existing subscribers requesting the
packet data service with an RDA or equivalent device without the need for
replacing the RTU.
 
48 volt indoor power supply
It had been agreed that a revised solution for the indoor power supply will be
supplied. A number of solutions are possible, but relative to the current RPCU,
the following specification changes are included:
 

·  
Eliminate the mains buzzer functionality, which is understood to be disabled by
the Axtel installation teams.

 

·  
Remove the 2 secondary RJ11 sockets: It is understood that a remote RJ11 Box is
the preferred Axtel method of installation.

 

·  
Restrict the mains input voltage to Mexican requirements: The current RPCU is
designed for the global marketplace and operates with input voltages from
85volts to 270volts ac. The power supply will be redesigned specifically to suit
Mexican requirements (88volts to 132 volts ac). Output power ratings will remain
unchanged.

 

·  
The RPCU plastics material will remain essentially unchanged, but will
incorporate additional spacer/wider lugs and the blanking of the fins to reduce
the likelihood of Water and Bug.

Should there be any changes in mechanical form of the power supply, these will
be agreed with Axtel in due course.
 
Change to RTU lower operating temperature limit
The RTU environmental specification will be changed so that the low operating
temperature limit will be -20 C rather than -40 C. This is believed to be
acceptable for deployments in Mexico.
 
Single outer sheath drop cable
For the avoidance of doubt there will be no change to the existing
specification, which already states the dual outer sheath drop cable.
 
F6 support in SR14.2
The F6 RTU will require a new software image and support for this will be
provided in the SR14.2 system release.


 
Others
A separate label will be added to the RTU to distinguish between and F6 from
other RTU’s




Page 16

--------------------------------------------------------------------------------


 
 
Annex E
Purchase and License Agreement for FWA Equipment (Dec 2004)
 

--------------------------------------------------------------------------------


 
Annex E




FWA Order Procedure


 


Page 1

--------------------------------------------------------------------------------


Annex E
Purchase and License Agreement for FWA Equipment (Dec 2004)
 

--------------------------------------------------------------------------------

 


ORDER PROCEDURE




1 Purchase Order Procedure
 


Airspan and Axtel agree that a Purchase Order must be issued and delivered in
order to proceed with the supply of any Product or Service for the purposes of
this Agreement.


The Purchase Order will be issued either according to prices established in
Annex F- FWA Prices - of this Agreement or according to a specific quotation
provided by Airspan for those cases in which the prices are not stated in such
Annex. Airspan is not obliged to quote or deliver any service or material not
included in Annex C - Description of Products.


1.1 Request for Quotation 
 


Applicable for Products and Services not included in Annex C - Description of
Products. Axtel will request the quotation in writing in a mutually agreed
format and containing the following minimum information:



a)  
Supplier Part or Service Number if available

b)  
Manufacturer Part Number if different to supplier

c)  
Part or Service Description

d)  
Quantity

e)  
Unit of Measure

f)  
Requested Deliver Time or Date

g)  
Delivery Location when applicable

h)  
Part Number (Serial Profile applicable)





1.2 Delivery of quotation by Supplier
 
Airspan will provide the quotation in accordance with the terms set forth below.


The quotation will be submitted to Axtel´s Purchasing Department and Strategic
Negotiations Department in writing within a reasonable period of time, depending
on the complexity of the quote referred, duly signed by Supplier Sales
Representative and containing the following information:



a)  
Supplier Quotation Number

b)  
Supplier Part or Service Number

c)  
Manufacturer Part Number if different to Supplier’s

d)  
Part or Service Description

e)  
Quantities

f)  
Unit of Measure

g)  
Part Number (Serial Profile applicable)

h)  
Unit Price as defined in Annex F of the Agreement (Price of Unit of a part
number may be a part of a package or the price when Axtel want to buy separate)

i)  
Extended Price

j)  
Warranty Terms and Conditions if applicable

k)  
Payment Terms

l)  
Expiration Date

m)  
Delivery Time per Item

n)  
Delivery Site or Delivery Location when applicable

o)  
Agreement Name

 

 
Page 2

--------------------------------------------------------------------------------


Annex E
Purchase and License Agreement for FWA Equipment (Dec 2004)
 

--------------------------------------------------------------------------------

 
1.3 Submission of Purchase Orders - General
 
Axtel will submit the Purchase Order in accordance with the terms set forth
below


Purchase Orders shall be submitted in a mutually agreed format or media to the
Airspan Commercial Representative, duly signed by an authorized Axtel
representative and containing the following minimum information:



a)  
Purchase Order Number

b)  
Purchase Order Date

c)  
Supplier Quotation Number if applicable

d)  
Requested Delivery Date per each item

e)  
Axtel Part Number

f)  
Supplier Part or Service Number as per Annex C or quotation

g)  
Manufacturer Part Number if different to Supplier when applicable

h)  
Part or Service Description

i)  
Quantities per each item

j)  
Unit of Measure

k)  
Unit Price as defined in Annex F of the Agreement

l)  
Extended Price

m)  
Billing Instructions

n)  
Payment Terms as per signed Agreement

o)  
Shipping Instructions and Delivery Location

p)  
Agreement Name

q)  
Wording expressing “Purchase Order 100% binding and non-cancelable”

r)  
Wording referencing Terms and Conditions to Agreement signed

s)  
Special wording when applicable





Airspan shall acknowledge receipt in writing of the Purchase Order within five
(5) business days after received.


Airspan shall accept such Purchase Order in accordance with the terms set forth
in Section 2 of the Agreement.


Page 3

--------------------------------------------------------------------------------


Annex E
Purchase and License Agreement for FWA Equipment (Dec 2004)
 

--------------------------------------------------------------------------------

 


1.4 Address and Times for Submission of Purchase Orders 
 
Purchase Orders shall be submitted to Airspan Commercial Representative at the
following address:


Guy Insley
Airspan Networks Inc
777 Yamato Road,
Suite 105
Boca Raton
Fl, 33431




In the event of a change of the address, Airspan will advise Axtel thereof in
writing.


2 FWA Product Delivery Times 
 
Product Delivery times are indicated in Annex J .


 
2.1 Product Delivery
 
Within three business days after Final Ship Date:



a)  
Axtel’s freight representative shall collect the Products at the Airspan factory
or designated warehouse, as applicable and shall sign the corresponding Freight
Bill which will constitute the sole Proof of Delivery (the “Product Delivery”).




b)  
If, for whatever reason, the customer’s freight representative does not collect
the Products within the aforementioned period of three business days, Delivery
of the products shall be deemed 100% complete (the “Product Delivery”). In such
case, Proof of Delivery shall be the unsigned Freight Bill.





3 Intentionally left in blank
 
4 Invoicing 
 
4.1 Product Invoicing
 


Airspan will submit the invoice in accordance with the terms set forth in
Section 5 of the Agreement.


Page 4

--------------------------------------------------------------------------------


Annex E
Purchase and License Agreement for FWA Equipment (Dec 2004)
 

--------------------------------------------------------------------------------

 
Within the next five (5) business days after the delivery by Axtel to Airspan of
a Purchase Order which is in compliance with Section 2 of this Contract, Airspan
shall deliver to Axtel an invoice for one hundred percent (100%) of the purchase
price of such Order.


Airspan’ original invoices will be delivered to Axtel’s Accounts Payable
department with a copy to the Axtel Purchasing representative. Axtel will
immediately acknowledge receipt of invoices by stamping a copy as “received” and
returning it to Airspan.


4.2 Services Invoicing
 
Airspan shall invoice Axtel for Services in accordance with section 5 of the
Agreement.


4.3 Invoicing General
 
All invoices shall be issued containing the following minimum information and
requirements:



a)  
Official name and address of Axtel as follows:

Axtel S.A. de C.V.
Blvd. Diaz Ordaz Km. 3.33 L-1
Col . Unidad San Pedro San Pedro Garza García, N.L.
México 66215
RFC: AXT-940727-FP8



b)  
Purchase Order Number (s)

c)  
Invoice Number

d)  
Invoice date

e)  
Supplier Quotation Number if applicable

f)  
Supplier Part or Service Number if applicable

g)  
Axtel part Number.

h)  
Manufacturer Part Number if different to Supplier when applicable

i)  
Part or Service Description

j)  
Quantities per each item

k)  
Unit of Measure

l)  
Unit Price for Equipment or Services.

m)  
Extended Price for Equipment or Services.

n)  
Payment Terms

o)  
Delivery Location for Services when applicable

p)  
Agreement Name

q)  
Supplier Name and Address

r)  
Service Receipt Acceptance Number or Good Receipt Acceptance Number as
applicable.



5 Equipment Shipping Instructions, Shipping Documents and Goods Receipt.
 
All shipments shall be consigned according to the Purchase Order or Change
Order.


Page 5

--------------------------------------------------------------------------------


Annex E
Purchase and License Agreement for FWA Equipment (Dec 2004)
 

--------------------------------------------------------------------------------

 
Airspan shall submit a copy of the following documentation via fax to Axtel’s
Purchasing Department immediately after Delivery.



·  
Proof of Delivery

·  
Packing List.

·  
Packing List including the material part number that Axtel and Aisrpan manage
with a serial number.

·  
Certificate of Origin (NAFTA Certificate, if it applies)

·  
Copy of Original Invoice



For purposes of the Agreement, the Delivery Date of the products shall be deemed
the date on which Airspan delivers via fax to Axtel the documents mentioned
above.


A copy of the following documentation should be attached to the shipment:



·  
Copy of Original Invoice

·  
Packing List with product serial number when applicable

·  
Certificate of Origin (NAFTA Certificate, if it applies)



During the following ten (10) days after Delivery Date, Axtel shall issue a
Goods Receipt document that shall contain at least the following information:



·  
Document Date

·  
Purchase Order Number (s)

·  
Invoice Number(s)

·  
Delivery Date

·  
Acceptance Note and Goods Receipt Number

·  
Refusal Note describing the reasons in writing (if applicable) in accordance
with the terms of the Agreement



If after ten (10) days from Delivery Date, Axtel has not delivered to Airspan
such Goods Receipt document, it will be deemed that Axtel has accepted the
shipment and it will be deemed that there are no Non-Compliant products in such
shipment.
 
Partial deliveries shall only be allowed such as stated in Annex J and section
5.4 of the Agreement.
 
6 Services Acceptance 
 
In the event of Services, during the following ten (10) Business Days after
completion of the Services by Supplier, Axtel shall issue a Service Acceptance
Notification to Supplier that should contain at least the following information:
 

·  
Document Date

·  
Purchase Order Number

·  
Date of Service Completion

·  
Acceptance Note and Service Receipt Acceptance Number

·  
Refusal Note describing the reasons in writing (if applicable)



Page 6

--------------------------------------------------------------------------------


Annex E
Purchase and License Agreement for FWA Equipment (Dec 2004)
 

--------------------------------------------------------------------------------

 
If after ten (10) Business Days, Axtel has not delivered to Airspan such Service
Acceptance Notification, it will be deemed that Axtel has accepted the provided
Services and Airspan will invoice Axtel.
 

Page 7

--------------------------------------------------------------------------------








 


Annex F - Prices
Purchase and License Agreement for FWA Equipment (December 2004)

--------------------------------------------------------------------------------




Annex F




FWA Prices
 


 
 


 
 


 
 
 
 
Page 1

--------------------------------------------------------------------------------


Annex F - Prices
Purchase and License Agreement for FWA Equipment (December 2004)

--------------------------------------------------------------------------------


Annex F
FWA Prices
 
1.0 Document Scope.
 


This document details the definition and pricing of the FWA equipment to be
supplied by Airspan to AXtel as per the “FWA Supply Agreement”. All prices are
in US dollars. CIP for RSS & RIS are quoted as @ Airspan American consolidation
warehouse for Mexico (currently Texas, USA). Ex-works terms for RBS & FET are
quoted @ Airspan RBS manufacturing site (currently Dumfermline Scotland) and
Ex-works terms for REM are quoted @ Airspan REM integration site (currently
Dumfermline Scotland).
 

2.0  
Customer Premise Equipment Kits.

 
 
2.1 Customer Premise Equipment Kits (CPE).
 


An F5 RSS Kit is defined as follows for Orders for Delivery from April 1st 2005
(RDA Kit excluded):


PEC
Description
Qty.
Ext. Price CIP USD
NTEG18DA
F5 RTU
1
 
NTEG12FA
RPCU
1
A0636762
RPCU Battery
1
NTEG12CL
RPCU Power Cord
1
NTEG12FB
RPCU Safety Booklet
1
NTEG99JE
Drop Cable (500m)
0.04
NTEG99GR
Drop Cable Connector (50)
0.02
NTEG99CZ
Drop Cable Connector Pins (500)
0.02
 
[*]


Prior to Orders for Delivery from April 1st 2005, an F5 Kit includes the RDA at
a price of $ [*]


An F5v2 Analog RSS Kit is defined as follows, with pricing effective for Orders
for Delivery from 1st April 2005:


PEC
Description
Qty.
Ext. Price CIP USD
NTEG18DB
F5v2 Analog RTU
1
 
NTEG12FA
RPCU
1
A0636762
RPCU Battery
1
NTEG12CL
RPCU Power Cord
1
NTEG12FB
RPCU Safety Booklet
1
NTEG99JE
Drop Cable (500m)
0.04
NTEG99GR
Drop Cable Connector (50)
0.02
NTEG99CZ
Drop Cable Connector Pins (500)
0.02
 
[*]

 
Prior to Orders for Delivery from April 1st 2005 F5v2 Analog RSS Kit price is $
[*]


Page 2

--------------------------------------------------------------------------------


Annex F - Prices
Purchase and License Agreement for FWA Equipment (December 2004)

--------------------------------------------------------------------------------

An F6 Single Model RSS Kit is defined as follows pricing effective Orders for
Delivery from 1st April 2005


PEC
Description
Qty.
Ext. Price CIP USD
NTEG19DE
F6 RTU
1
 
NTEG12FA
RPCU
1
A0636762
RPCU Battery
1
NTEG12CL
RPCU Power Cord
1
NTEG12FB
RPCU Safety Booklet
1
NTEG99JE
Drop Cable (500m)
0.04
NTEG99GR
Drop Cable Connector (50)
0.02
NTEG99CZ
Drop Cable Connector Pins (500)
0.02
 
$ [*]

 
An RDA Kit for Orders for Delivery from 1st April 2005 is defined as follows:


PEC
Description
Qty.
Ext. Price CIP USD
NTEG18FA
RDA or Dongle
1
                   
Right to use fee of PD functionality included
     
$ [*]

 
2.2 Installation Brackets for any type of RSS.
 
Compact Mounting Bracket


PEC
Description
Qty.
Ext. Price CIP USD
NTEG19AJ
Compact Mounting Bracket (10)
1
 
NTEG99DC
Mounting Coach Screw (200)
0.015
 
NTEG99DD
Washer M8 (200)
0.015
 
NTEG99DE
Frame Fixing(200)
0.015
       
$[*]

 
Page 3

--------------------------------------------------------------------------------


Annex F - Prices
Purchase and License Agreement for FWA Equipment (December 2004)

--------------------------------------------------------------------------------


 
3.0
  Radio Basestation Kits
 
Discrete Radio Basestation Configurations.


The following configurations and the associated pricing for Orders for Delivery
after December 31st 2004 are representative of a typical installation of RBS
Kits. Specific installations may require variations on these definitions for
which the vendor will provide revised pricing quotations at that time.


PEC
Description
18b RBS
27b RBS
NTED4575
Transceiver Processor Module
5
7
NTEG72AD
Transceiver Baseband Module Combining Diversity
5
7
NTEG77EC
Transceiver Masthead Unit Kit
6
9
NTEG97PC
Antenna to TMU 4m Cable
6
9
NTEG94BD
1M Pre-Fit Cabinet
1
2
NTEG63AA
Transceiver Timer Module
0
0
NTEG73AA
Network Management Module
0
0
NTEG99CJ
TMU to Cabinet IF 1/2” cable (500m)
0.6
0.9
NTEG91BA
1/2” IF Cable Connector Kit
6
9
NTEG99CE
TMU to Cabinet Power cable (500m)
0.6
0.9
NTEG93AA
Power Cable Connector Kit
6
9
NTEG99CA
TMU to Cabinet Data Cable (500m)
0.6
0.9
NTEG92AA
Data Cable Connector Kit
6
9
NTEG97NE
60 Degree Vertical Polarization Antenna
0
0
NTEG97ME
120 Degree Vertical Polarization Antenna
6
9
NTEG94PA
120 0hms primary E1 Cable
1
2
Ex-Works Price USD
$[*]
$[*]



For clarity, NTEG94BD (1M Pre-Fit Cabinet) and NTEG77EC (Transceiver Masthead
Unit Kit) are defined as follows:


NTEG94BD 1M Pre-Fit Cabinet
PEC
Description
Qty.
NTED4575
TRANSCEIVER PROCESSOR MODULE
1
NTEG63AA
TRANSCEIVER TIMER MODULE
2
NTEG72AD
TRANSCEIVER BASEBAND MODULE COMBINING DIVERSITY
1
NTEG73AA
NETWORK MANAGEMENT MODULE
1
NTEG7762
CABINET CABLE SET TYPE 2
1
NTEG74BA
OVER-VOLTAGE PROTECTION MODULE
3
NTEG76BA
ITS FAN TRAY ASSEMBLY
1
NTEG76CC
SECONDARY DC BREAKER RACK FILTERED
1
NTEG76FB
I.T.S Basestation DIVERSITY SUB RACK
1
NTEG76GA
I.T.S U.K MAINTENANCE PORT ASSEMBLY
1
NTEG94AN
1.0M CABINET FLOOR MOUNTING PLINTH
1
NTEG94FA
ALARM CONNECTOR BLOCK
1
NTEG94QA
1.0M INTERNAL I.T.S. CABINET
1



Page 4

--------------------------------------------------------------------------------


Annex F - Prices
Purchase and License Agreement for FWA Equipment (December 2004)

--------------------------------------------------------------------------------

 
3.1  PDS Upgrade Configurations.
 
The following configurations and the associated pricing are representative


PEC
Description
PDS Upgrade
NTEG71HA
Transceiver processor Module - Packet Data
2
N/A
Packet Data Software Activation Fee
1
Ex-Works Price USD
$[*]

 
4.0 FWA Software
 
PEC
Description
Qty.
Ex-Works Price USD
N/A
RMT Data Software Activation Fee
1
To be Quoted

 
5.0 FWA OA&M Equipment.
 
5.1 Field Engineering Terminal (FET).
 
Choose one of the following.
PEC
Description
Qty.
Ex-Works Price USD
NTEG30AN
FET System Complete (LINUX)on Panasonic CF27
1
$[*]
NTEG30AF
LINUX FET Software Application Kit for Panasonic CF27
1
$[*]

 
5.2 Residential Installation System (RIS).
 
Survey & Maintenance Kit


PEC
Description
Qty.
NTEG24BF
100 MHz Generic Survey Kit
1
NTEG10DCBV
RSS Installation Sub-Set Documentation
1
P0872025
Large Belt
1
NTEG24BE
RTU SAK/Handle Pole Kit (5.5m extension kit)
1
NTEG22EB
RTU SAK/Handle Assembly
1
A0734347
GPS
1
A0658055
Linesman Phone U.S.
1
NTEG24AA
100MHz Generic Maintenance Kit
1
NTEG21ND
PSA Mains Adapter U.S.
1
A0745625
RMT Mains Adapter U.S.
1
A0657248
Modem
1
A0655833
Multimeter
1
NTEG21PB
Vehicle charging Cable
1
A0743766
RMT Docking Holster
1
CIP
Price USD
 
$[*]

 

 
Page 5

--------------------------------------------------------------------------------


 
Annex F - Prices
Purchase and License Agreement for FWA Equipment (December 2004)

--------------------------------------------------------------------------------


 
5.3 Radio Element Manager (REM).
 
The following configuration is based on the original Model 3 REM but includes
additional functionality upgrades that were introduced during the previous
contract.



 
Description
Qty.
NTEG43AC
HP Unix Server
1
NTEG41GD
HASS Functionality
1
NTEG41GE
Dual Processor Functionality
1
NTEG43AA
HP Client Workstation
1
NTEJ40BN
Radio Element Manager Software Platform
1
NTEG42BC
Network Hub 16 Slot Chassis,Fantray,Hipernmc, Dual Psu
1
NTEG42FB
HyperARC
1
NTEG42GM
Quad Modem Card With S/Ware Type 1
1
NTEG43AD
Unix Server annual support
1
NTEG43AB
Client Workstation annual support
1
NTEJ40GC
Remedy ARS Support
1
NTEJ40JC
Oracle RDBMS Support
1
A0743702
Openview SW Support
1
NTEG42KA
Network Hub Annual SW Maintenance
1
A0743715
SW support CLEO
1
Ex-Works Price USD
 
$[*]





6.0 FWA Equipment Spares.


PEC
Description
Qty. Per
Ex-Works Price USD
NTED4575
Transceiver Processor Module
1
[*]
NTEG72AD
Transceiver Baseband Module Combining Diversity
1
[*]
NTEG77EC
Transceiver Masthead Unit Kit
1
[*]
NTEG97PC
Antenna to TMU 4m Cable
1
[*]
NTEG76BA
I.T.S. Fan Tray Assembly
1
[*]
NTEG76CC
Secondary DC Breaker Rack Filtered
1
[*]
NTEG76FB
I.T.S Basestation Diversity Sub Rack
1
[*]
NTEG76GA
I.T.S U.K. Maintenance Port Assembly
1
[*]
NTEG94QA
1.0M Internal ITS Cabinet
1
[*]
NTEG74BA
Over Voltage Protection Module
1
[*]
NTEG63AA
Transceiver Timer Module
1
[*]
NTEG73AA
Network Management Module
1
[*]
NTEG99CJ
TMU to Cabinet IF ½” Cable
500m
[*]
NTEG91BA
½” IF Cable Connector Kit
1
[*]
NTEG99CE
TMU to Cabinet Power Cable
500m
[*]
NTEG93AA
Power Cable Connector Kit
1
[*]
NTEG99CA
TMU to Cabinet Data Cable
500m
[*]
NTEG92AA
Data Cable Connector Kit
1
[*]
NTEG97ME
120 Degree Vertical Polarization Antenna
1
[*]
NTEG97MF
120 Degree Horizontal Polarization Antenna
1
[*]
NTEG97NE
60 Degree Vertical Polarization Antenna
1
[*]
NTEG97NF
60 Degree Horizontal Polarization Antenna
1
[*]
NTEG97NG
40 Degree Vertical Polarization Antenna (For orders of less than 120 units)
1
[*]
NTEG97NH
40 Degree Horizontal Polarization Antenna (For orders of less than 120 units)
1
[*]
NTEG97NG
40 Degree Vertical Polarization Antenna (For orders of more than 120 units)
1
[*]
NTEG97NH
40 Degree Horizontal Polarization Antenna (For orders of more than 120 units)
1
[*]
NTEG71HA
Transceiver Processor Module - Packet Data
1
[*]





Page 6

--------------------------------------------------------------------------------

 
Annex F - Prices
Purchase and License Agreement for FWA Equipment (December 2004)

--------------------------------------------------------------------------------

 

 

PEC
Description
Qty. Per
Ext. Price CIP USD
NTEG18DA
F5 RTU
1
[*]
NTEG19DE
F6 RTU
1
[*]
NTEG18FA
RDA Kit or Dongle
1
[*]
NTEG12FA
RPCU
1
[*]
A0636762
RPCU Battery
1
[*]
NTEG12CL
RPCU Power Cord
1
[*]
NTEG12FB
RPCU Safety Booklet
1
[*]
NTEG99JE
Dual Jacket Drop Cable
500m
[*]





PEC
Description
Qty. Per
Ext. Price CIP USD
NTEG99GY
Dual Jacket Drop Cable Connector
50
[*]
NTEG99CZ
Drop Cable Connector Pins
500
[*]
NTEG17DA
F2 RTU or Substitute
1
[*]



For spares Orders greater than $100,000.00 a discount of [*]% will be offered on
all RBS equipment.





Page 7

--------------------------------------------------------------------------------


Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------


 




ANNEX G




WARRANTY TERMS AND SERVICES

Page 1

--------------------------------------------------------------------------------


Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------




PURCHASE AND LICENSE AGREEMENT FOR FWA EQUIPMENT


ANNEX G


This is the Annex “G” of the Purchase and License Agreement for FWA Equipment,
dated as of December 28, 2004 (the “Agreement”), entered into by and among
Airspan Communications Limited (“Airspan”), and Axtel, S.A. de C.V. (“Axtel”).


PART ONE - WARRANTY TERMS


THE WARRANTIES EXPRESSLY SET FORTH IN THIS ANNEX “G” CONSTITUTE THE ONLY
WARRANTIES MADE BY AIRSPAN WITH RESPECT TO THE PRODUCTS. SUCH WARRANTIES ARE IN
LIEU OF ALL OTHER WARRANTIES AND CONDITIONS, WHETHER STATUTORY, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.



1.1  
Airspan warrants that the Products will be free from defects in materials and
workmanship and will function substantially in accordance with the applicable
specifications during the warranty period of twelve (12) months from the
respective Delivery Date (“Warranty Period”).




1.2  
Airspan undertakes to promptly remedy pursuant the terms set forth in this Annex
“G” all defects discovered in the Products within the Warranty Period and
properly notified to Airspan in accordance with this Section. Repaired or
replaced Products shall have a new warranty period of 180 days from the date of
delivery to Axtel or up to the end of the original Warranty Period, whichever is
longer.




1.3  
Subject to the said Warranty Period(s), Airspan warrants that the Products, and
any part thereof, will comply and function in accordance with the specifications
set forth in Annex “D” of the Agreement and all of the requirements of the
Agreement.




1.4  
If an item of Product is or becomes defective during its Warranty Period,
Airspan will at its option either repair or replace the item. In the event
Airspan determines that repair or replacement as set forth in this Annex G
cannot be made using commercially reasonable efforts (which determination shall
be made within thirty (30) days after Airspan receives written notice from
Axtel) Airspan will give Axtel a credit equal to the purchase price paid by
Axtel for the Product, provided that Axtel has returned such Product to Airspan.

 

1.4 .1 
Axtel must return each defective item to Airspan, at an address to be advised by
Airspan, no later than sixty (60) days after the end of its Warranty Period.
When Axtel is required to return a defective Product to Airspan for warranty
service, Axtel agrees to ship it prepaid and suitably packaged to the location
designated by Airspan. In making such return, Axtel will comply with the
procedures specified in Part Two of this Annex G. Airspan will repair or replace
such defective item at no additional charge to Axtel and return, at its own
cost, the repaired or replacement item to Axtel’s address specified in the PO,
together with the appropriate documentation required for such shipment and
return shipment thereof. Airspan shall be responsible for loss of, or damage to,
Product while it is (y) in Airspan’s possession, or (z) in transit back to
Axtel. Title to each replacement item will pass to Axtel on payment in full for
the replacement item or, if no payment is due, on receipt by Axtel.

 
 
Page 2

--------------------------------------------------------------------------------


Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 

1.5  
No warranty is provided for: (i) supply items normally consumed during Product
operation; (ii) failures caused by non-Airspan products; (iii) failures caused
by a Product’s inability to operate in conjunction with other Axtel hardware or
software different from the Third Party Vendor Items provided by Airspan under
this Agreement; or (iv) performance failures resulting from improper
installation and maintenance or Axtel’s use of unauthorized parts or components.



The warranty will be voided by misuse, accident, damage, alteration or
modification, failure to maintain proper physical or operating environment, use
of unauthorized parts or components or improper Axtel maintenance. Software is
not warranted to operate uninterrupted or error free. The performance by Axtel,
directly or indirectly, of the installation, engineering, commissioning, network
design, support and maintenance of FWA Products by skilled personnel in
accordance with the Airspan Procedures shall not invalidate the warranty
provided hereunder.



1.6  
Airspan covenants that it has good title to all hardware (including Third Party
Hardware) to be delivered hereunder and that Airspan shall convey to Axtel good
title to the hardware free from any and all liens, encumbrances or third party
rights whatsoever in accordance with the Agreement. In addition, Airspan
covenants that it is entitled to grant Axtel the right to use the Software free
from any and all liens or encumbrances whatsoever in accordance with the
Agreement.




1.7  
The warranty and/or the extended warranty shall not be affected if Axtel
connects to the Products, software or hardware from other suppliers if such
suppliers’ hardware or software complies with international telecommunications
standards and Axtel is current with Products software loads, provided that such
current Product software load is required for the correct interoperability
between such hardware and software.




1.8  
Airspan shall provide the hardware repair and shipping instructions for all the
parts of the Products to be supplied to Axtel by Airspan under and in accordance
with this Agreement. The Technical Assistance (7x24) and Repair & Return
Services shall be provided during the Warranty Period as detailed in Part Two of
this Annex “G” and is included in the prices of the Products set forth in Annex
“F”.


Page 3

--------------------------------------------------------------------------------


Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------




PURCHASE AND LICENSE AGREEMENT FOR FWA EQUIPMENT


ANNEX G


PART TWO - WARRANTY SERVICES





1.0  
SERVICES SUMMARY



For Products covered by the warranty given under Part 1 of this Annex G during
the Warranty Period, Airspan will:


 

·  
Provide Remote Technical Assistance (as defined below) to assist Axtel in the
diagnosis of hardware failures of any Product supplied by Airspan under this
Agreement.

 
 

·  
Repair or replace a defective Field Replaceable Unit (“FRU”). If an FRU becomes
defective during the Warranty Period, and provided it has been returned to
Airspan in accordance with section 1.4 of Part One above, Airspan will repair
and deliver the FRU to Axtel within 60 days following receipt by Airspan of the
defective FRU.

 
 
Note: Axtel will maintain its own stock of spares at levels sufficient to cover
requirements within timeframes consistent with Axtel’s quality of service
objectives.
 


Airspan will register and manage requests for Remote Technical Assistance and
for FRU replacement during normal business days and hours in the location where
the service is being performed.
 
The following specific warranty services (“Services”) will be provided by
Airspan under Part 2:


1.1 Technical Assistance Service during Warranty Period


1.1.1 During the Warranty Period, Airspan will provide Remote Technical
Assistance (as defined below) to assist Axtel in the diagnosis of hardware
failures. Specifically, Airspan will  provide the following deliverables in this
regard:
 



·  
Airspan technicians and engineers will provide support primarily by remote means
(“Remote Technical Assistance”). In a collaborative effort with Axtel’s
technical staff, these personnel will attempt to diagnose and resolve issues
related to the hardware supplied by Airspan as explained in this service
description.




·  
Where telephone support, remote diagnosis, and all other means of restoring
product operation have failed, Airspan will, upon Axtel’s request, and if
Airspan determines that on-site support is necessary and appropriate, at
Airspan’s expense, dispatch a trained and qualified technical expert to Axtel’s
premises to facilitate further diagnosis.

 

 
Page 4

--------------------------------------------------------------------------------


Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 

·  
Should Airspan determination that on-site support is not necessary, Axtel will
nevertheless have the right to require on site support from Airspan, provided
that such on site support required by Axtel shall be at Axtel’s cost unless it
is agreed in writing that it was necessary for such support to be provided on
site.



1.1.2 Axtel Responsibilities for receipt of Remote Technical Assistance


    To receive Remote Technical Assistance, Axtel will be required to:


 

·  
Confirm that the products have been installed and commissioned and are used and
maintained by knowledgeable and skilled people in accordance with Airspan
Procedures.

 
 

·  
Replace hardware components during diagnosis or as remedial actions.

 
 

·  
Generate performance/availability reports and associated trend analysis.

 
 

·  
Gather data in a timely manner in support of Airspan’ diagnostic process when
reasonably within the technical competency of Axtel.

 
 

·  
Identify issues requiring hardware replacement

 
 

·  
Perform software upgrades and/or patch applications

 
 

·  
Provide connectivity in a timely manner to the Product(s) for Airspan to
establish a data link for use by Airspan technical support group in order to
conduct remote diagnosis and maintenance. Axtel and Airspan technical personnel
will agree on the appropriate type of data link based on network equipment and
configuration as well as the appropriate security measures to prevent
unauthorized access. Axtel will be solely responsible for security of the
network. Airspan will not connect to Axtel’s network without prior authorization
and such connection will be solely to provide technical support.

 
 

·  
Excuse Airspan from fault resolution for a period equal to such failure or
delay, should Axtel fail or cause delay in providing connectivity

 
 

·  
Designate and make available competent personnel to aid in problem diagnosis and
provide electronic access to the affected Product(s) to aid in problem
investigation and resolution for all incidents. Axtel personnel shall be
available to work with Airspan’s technical expert during all the process for
Remote Technical Assistance.

 
 

·  
Implement its internal escalation process in order to inform all the necessary
contacts at Airspan.

 
 

·  
Maintain such support agreement(s) with third-party supplier(s) for such
product(s) other than Products, as Axtel sees fit.

 
 
Page 5

--------------------------------------------------------------------------------


Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 

·  
Exhaust internal troubleshooting processes with first-level its Operations,
Administration, and Maintenance (“OA&M”) functions. First-level support
includes, but is not limited to:

 
 

-  
Performing day-to-day maintenance and network operations

 
 

-  
Monitoring network and system alarms

 
 

-  
Performing diagnosis in accordance with instructions provided by Airspan and
carrying out initial remedial actions, including remote diagnosis

 
 

-  
Operating and controlling Axtel’s internal help desk for logging and tracking
fault inquiries, prioritizing events, and escalating, as required, to the
Airspan technical support group

 
 

-  
Providing local time templates and historical actions performed on each event as
reference information to the Airspan technical support group .

 


1.1.3 Technical Assistance Services Assumptions


For Remote Technical Assistance the following assumptions will apply:
 

·  
2nd & 3rd Level Technical Support Services will be provided by Airspan at its
cost and expense during the Warranty Period to the Hardware elements covered by
the warranty.

 
 

·  
In the event that Axtel fails to comply with its responsibilities described in
section 1.1.2 of Part Two, Airspan will advise Axtel in writing of its
non-compliance. Airspan and Axtel may then agree upon services to be provided at
the then-current time-and-materials basis published by Airspan plus any travel
and living expenses incurred

 
 

·  
Services provided by Airspan under this Annex G are warranted in accordance with
Section 6.3 of this Agreement.

 
 

·  
Airspan, or a skilled, qualified third-party authorized by Airspan, will furnish
these Services.

 


1.1.4 Exclusions


The following exclusions will govern the provision of Remote Technical
Assistance:
 

·  
Software provided by Airspan under this Agreement has no warranty.

 
 

·  
Providing advice on how to detect and resolve network-related problems

 
 

·  
Diagnosing issues related to Airspan Products interfacing with non-Airspan
products

 
 

·  
Analyzing trace / log / dump / Operational Measurement (“OM”) information

 
Page 6

--------------------------------------------------------------------------------


Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 
 

·  
Emergency Recovery

 
 

·  
Airspan is not responsible for supporting non-Airspan supplied third-party
product(s). Axtel will be responsible for maintaining support agreements with
the OEM/third-party supplier for such product(s).

 
 

·  
No warranty is provided for Product failures caused by events specified in Part
One - sections 15 and 1.6.

 
 

·  
Airspan support obligations are expressly conditional upon the Products not
being (i) subject to unusual mechanical stress or unusual electrical or
environmental conditions; (ii) subject to misuse, accident or disaster including
without limitation, fire, flood, water, wind, lightning or other acts of God; or
(iii) altered or modified unless performed or authorized by Airspan

 
 

·  
Products which have not been installed and commissioned by appropriately skilled
and trained personnel using Airspan Procedures are excluded from the warranty.

 
 

·  
Remote Technical Assistance will not be provided during installation and/or
commissioning processes.

 


1.2 Return and Replace Service


Airspan Networks will register and manage requests for Return and Replace
service during Airspan’ normal business days and hours in the location where the
service is being performed.


Upon receiving Axtel’s request, Airspan will allocate a part request number
(also known as a Return Material Authorization number) to each FRU to be
replaced and will notify Axtel in writing of the relevant part request number.


Following allocation of the part request number(s) Airspan will repair or
replace the unit and will deliver the repaired unit or an equivalent to Axtel
within 60 days of receipt by Airspan at the place where the repair or
replacement is carried out (the “R&R Time Limit”).


On-site repair and on-site replacement services by Airspan are not included with
the Return and Replace Service.


1.2.1 Like for Like Replacement


Airspan, at its own cost and expense, shall provide within 60 days after the
Effective Date of this Agreement and maintain in Axtel warehouses to be notified
to Airspan in writing the following amount of Products (the “Stock Products”):


Ref
Part Number
Description
Quantities
1
NTEG72AD
TBM
16
2
NTEG77EC
TMU
16
3
NTED4575
TPM
8
4
NTEG63AA
TTM
8
5
NTEG73AA
NMM
4
6
NTEG74BA
OVPM
12
7
NTEG71HA
TPM-PD
12

 
 
Page 7

--------------------------------------------------------------------------------


Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 
These Stock Products shall be kept by Axtel in its own facilities in México and
Axtel shall manage such Stock Products at its sole discretion to create a
replacement process for damaged parts as a “Like for Like” replacement process.


The Parties hereby agree that Airspan shall be obligated to increase the Stock
Products by one piece of the respective part number, if Airspan is more than
five (5) days late under section 1.2 of Part Two above, in the repair and return
of such part (this shall be accounted by pieces).


1.2.2 Axtel Responsibilities for Return and Replace Services


Axtel will be required to:
 

·  
Pay the expense of shipping a defective FRU to Airspan’s warehouse or logistic
center defined for this purposes.

 
 

·  
Use the specifically-assigned part request number(s) provided by Airspan and
include completed Airspan Fault Report Forms when returning any FRU

 
 

·  
Adhere to Airspan’ packing instructions (including anti-static precautions) when
returning the defective unit. The packing instructions will be included with the
return instructions accompanying the replacement FRU

 
 

·  
Put the replacement FRU into service once it has been returned by Airspan to
Axtel.

 


1.2.3 Assumptions for Repair Services


The following assumptions will govern the provision of repair Services for
Products covered by the warranty in the Warranty Period:
 

·  
Airspan will incur the expense of shipping the repaired unit or the replacement
unit to Axtel using a method and carrier selected by Airspan. Airspan is
responsible for loss of, or damage to, an FRU while it is in Airspan’ possession
or in transit to Axtel, as well as to pay all applicable duties, taxes, and
other charges associated with the importation of the repaired or replacement FRU
into the country of destination.

 
 

·  
Unless required for operational reasons and agreed upon with Airspan, the
replacement FRU will be at the then-current hardware and firmware release levels
as they are made Generally Available (GA) by Airspan. Upon a specific request of
Axtel for repair of a quantity of RTUs with a specific software release version,
the parties will work together to define a mutually agreeable process to satisfy
such specific request, provided that such a process does not cause Airspan to
incur any out of pocket expenses or material additional cost.

 
Page 8

--------------------------------------------------------------------------------


Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 

·  
Warranty on FRU repaired by Airspan shall be limited to one hundred and eighty
(180) days from delivery of the repaired FRU or to the end of the original
warranty period, whichever is longer.

 
 

·  
The defective FRU returned to Airspan becomes the property of Airspan and,
subject to Airspan’ receipt of the defective FRU, its replacement becomes
Axtel’s property.

 
 

·  
Airspan reserves the right to reject the return of any FRU that does not clearly
display the specific part request Return Material Authorization (“RMA”) number
or does not include the associated completed Airspan fault report forms.

 
 

·  
Airspan will from time to time assess Products offered and supported. The
assessment will be based on technology, market development, product deployment,
and support requirements and may identify certain Products that will be
discontinued. Airspan reserves the right to terminate any service purchased by
Axtel for products that have been discontinued. Subject to the terms and
conditions of the FWA PLA, continued support for any discontinued products
beyond the effective date of discontinuance may be provided in accordance with
the terms and conditions as stated in the FWA PLA.

 
 

·  
The service will be furnished by Airspan or a party authorized by Airspan.

 
 

·  
As part of the repair service, Airspan will monitor all faulty product returns
for No Fault Found (“NFF”) from Axtel. All repair cases resulting in “no fault
found” will not be charged to Axtel. In the event that such Product presents
again in the field within 180 days of return date the same failures as noticed
by Axtel, Airspan shall repair or replace, within 60 days of receipt of the FRU,
such Product at its cost and expense.

 
 

·  
If, in the judgment of Airspan, the returned FRU has been damaged by misuse,
accident, modification or failure to maintain the proper physical or operating
environment or improper maintenance by Axtel, then Airspan will return the
defective un-repaired FRU to Axtel at Axtel’s expense.

 
 

·  
It is critical that Axtel regularly ship all defective Products to Airspan, as
and when defects are detected, to avoid the accumulation of defective Products
that will impact Airspan's ability to meet the target turnaround times.

 
 

·  
In the case of Product replaced at Airspan discretion, and which would be
returned with a different Serial Number to Axtel, the proper documentation shall
be provided by Airspan for Axtel’s asset controls to evidence which serial
number is replaced.

 


1.2.4 Exclusions to Repair Services


The following exclusions will govern the delivery of repair Services:
 
Page 9

--------------------------------------------------------------------------------

Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 


·  
Airspan support obligations are expressly conditional upon the products not
being (i) subject to unusual mechanical stress or unusual electrical or
environmental conditions; (ii) subject to misuse, accident or disaster including
without limitation, fire, flood, water, wind, lightning or other acts of God; or
(iii) altered or modified unless performed or authorized by Airspan.

 
 

·  
Repair Services are not offered on Airspan holidays observed in the region where
the service is being performed.

 
 

· 
Additionally, repair Services do not include Emergency Repair Support (also
known as Emergency Part Dispatch).

 
 

·  
Root-cause analysis, the provision of fault reports, lead-time/performance
metrics, or hardware upgrades

 
 

·  
Those exclusions identified in Section 1.5 and 1.6 of Part One of this Annex
“G”. Software is not warranted to operate uninterrupted or error free.


 
2.0 GENERAL




2.1 Holidays Observed by Airspan


Please refer to your local Airspan representative to get information of Local
National Holidays observed at Axtel’s location.




2.2 Call Center Access for Technical Support


The Airspan Call Center will function as a single point of contact for the
receipt of all support calls and inquiries. The remote support effort will begin
with a telephone call and will continue with the appropriate actions to be taken
according to Airspan Case Severity Classifications.


In accordance with Table 2-R below, the Call Center will register and manage
requests for Remote Technical Assistance during normal business days (M-F) and
hours (9:00-18:00 hrs), excluding holidays for Business Critical, Major and
Minor Severity Problems and for E1 and E2 Severity Problems the Call Center will
be available 24 hours a day, 365 days a year. General provisions for accessing
Technical Assistance services include:




 

·  
Airspan may, where applicable, also provide a customer with the ability to open,
view, and modify cases directly within the Airspan case-tracking system via .
The customer will bear telecommunication facility charges and/or long distance
toll charges with access to

 
 
Page 10

--------------------------------------------------------------------------------

Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 


·  
Where toll-free access is not available, Axtel will bear telecommunication
facility charges and/or long distance toll charges for access to the Call Center

 
 

·  
All cases are logged into the Airspan case-tracking system. The case is
time-stamped and a case reference number allocated. Furthermore, Airspan will
request that Axtel agree to a case priority level

 
 

·  
E1 and E2 priority cases are to be reported by telephone only

 
 

·  
Axtel to escalate a case to higher levels of management within Airspan, in
accordance with the escalation table in section 2.2.5.

 


2.2.1 Airspan Technical Support Services Call Process


When calling Airspan for Technical Assistance or Emergency Recovery, Axtel’s
representative will be asked to provide the following information:
 

1.  
Company name

 
 

2.  
Caller name and phone number

 
 

3.  
Personal Identification Number (PIN) or a unique Axtel Purchase Order number or
credit card number, if a PIN has not been issued.

 
 

4.  
Site Location/Site ID

 
 

5.  
Product on which the problem is being reported

 
 

6.  
Problem description and severity

 
 
A Call Center agent will generate a Case Reference Number (CRN), which will be
provided to Axtel for tracking the case. An Airspan technician will then team
with Axtel’s representative to resolve the reported issue.


2.2.2 Call Center Phone Numbers



Axtel sites in Latin America will access the Airspan technical support
organizations by calling:
 
 Tel: + (1) 561 893-8679
                                 email: from the Airspan Web
 Site :://www.airspan.com/Ultra/ContactForm/supportform.asp




2.2.3 Technical Support Response Times


Once Axtel has opened a CRN at the Airspan’ Call Center and depending on the
Severity Classification, an Airspan Technical Support (NTS) Engineer will
contact Axtel’s representative as per the terms set forth in Table 2-R below.
 
 
Page 11

--------------------------------------------------------------------------------


 
Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 
2.2.4 Technical Support Case Priority
 
The definitions in this Section 2.2.4 are generic and shall apply to the limited
extent that this Annex G covers Hardware warranty only. Problem reports will be
classified as set forth in the tables below.
 
TL9000 Severity Classification
Airspan Case Priority & Definition
Examples
Critical
 
E1
 
Problems that severely affect service, capacity/traffic, billing and maintenance
capabilities and require immediate corrective action, regardless of time of day
or day of the week.
 
Ø Total or partial network element outage
 
Ø A reduction in capacity or traffic handling capability such that expected
loads cannot be handled
 
Ø Failure resulting in dynamic routing, switching capability or transport loss
 
Ø Any loss of safety or emergency capability (e.g., emergency calls such as 911
in North America)
 
Ø Loss of the system’s ability to perform automatic system reconfiguration
 
Ø Inability to restart the system
 
Ø Loss of billing/accounting capability
 
Ø Corruption of billing or system databases that requires service affecting
corrective actions
 
Ø Other problems that severely affect service, capacity/traffic, billing, and
maintenance capabilities or are jointly viewed by Airspan and Axtel as critical

 
TL9000 Severity Classification
Airspan Case Priority & Definition
Examples
Major
 
E2
 
Problems that result in potential service degradation and/or total outage.
Serious situation not involving service degradation in a live environment, but
leading to a total or partial loss of redundancy.
 
Ø Loss of redundancy of critical functions
 
Ø Loss of protection switching capability
 
Ø Short outages equivalent to system or subsystem outages not seriously
impacting service with accumulated duration of greater than two minutes in any
24-hour period, or that continue to repeat during longer periods
 
Ø A reduction in provisioned capacity of 5% and for a cumulative duration of
more than 10 minutes per 24 hours
 
Ø Repeated degradation of DS1/E1 or higher rate spans or connections
 
Ø Loss of system’s ability to perform automatic system reconfiguration
 
Ø Loss of access to maintenance or recovery operations
 
Ø Any loss of functional visibility and/or diagnostic capability
 
Ø Loss of system’s ability to provide any required system critical/major alarms
 
Ø Total loss of access to provisioning

Page 12

--------------------------------------------------------------------------------


 
Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------



TL9000 Severity Classification
Airspan Case Priority & Definition
Examples
Major
 
Business Critical
 
Problems that result in a major degradation of system or service performance
that impacts service quality or significantly impairs network operator control
or operational effectiveness. Overall network is degraded resulting in severe
limitations to operations or network management software product has major
feature that is not working properly with only difficult workaround.
Ø The customer has been given a work-around but the situation still requires
constant attention due to the temporary nature of the work-around
 
Ø Software application/migration issues that gate the introduction of new
services or functionality
 
Ø Billing error rates that exceed specifications
 
Ø Corruption of system or billing databases

 
TL9000 Severity Classification
Airspan Case Priority & Definition
Examples
Major
 
Major
 
Problems that result in conditions that seriously affect system operation,
maintenance and administration, etc. and require immediate attention. The
urgency is less than in a Business Critical situation because of a lesser
immediate or impending effect on system performance, customers, and Axtel’s
operation and revenue.
 
Ø Degradation of any capacity/traffic measurement function; degradation of
functional visibility and/or diagnostic capability
 
Ø Degradation of access for maintenance or recovery operations
 
Ø Degradation of the system’s ability to provide any required system
critical/major alarms
 
Ø Loss of access for routine administrative activity
 
Ø Any system failure without direct immediate impact
 
Ø Intermittent degradation of services; partial loss of access to provisioning
 
Ø Software application/migration issues that do not impact service
 
Ø Reduction in any capacity/traffic measurement function
 
Ø Any loss of functional visibility and/or diagnostic capability
 
Ø Any significant increase in product-related customer trouble reports
 
Ø Follow-up to E1 customer problems
 
Ø Other problems that disrupt or prevent routine system activities, or problems
that are jointly viewed as Major events by Airspan and Axtel
 

Page 13

--------------------------------------------------------------------------------


 
Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 
TL9000 Severity Classification
Airspan Case Priority & Definition
Examples
Minor
 
Minor
 
Problems do not significantly impair the functioning of the system and do not
significantly affect service to customers. These problems are tolerable during
system use.
 
Ø Service analysis, recorded announcements, operational measurements,
maintenance program, or network management problems; or system-related
documentation inaccuracies, that do not affect call processing
 
Ø Test equipment failures for which a backup or manual alternative can be
employed
 
Ø Circuit pack testing problems
 

 
2.2.5 Case Resolution Objectives and Escalation Procedures




The definitions in Table 2-R below are generic and shall apply to the limited
extent that this Annex G covers Hardware warranty only.
 
Airspan Technical Support case resolution targets are based in Airspan best
efforts and set according to the following TL9000 standard:
 
 
“Table 2 - R”
 


TL9000 Severity Classification
Actions
 
Response Times
 
Target Service restoration time
Resolution Targets
Based on RQMS*
Business Hours
Non - Business Hours
E1 (*1)
Worked continuously (7 x 24) until resolution or workaround is provided
15 min
30 min
7 Hr
24 hr
E2 (*1)
Worked continuously (7 x 24) until resolution or workaround is provided
15 min
30 min
8 Hr
10 Days
Business Critical and Major (*2)
Worked during normal business days and business hours.
 
2 hrs
Next Business
Day
24 Hr
30 Days
Minor (*2)
Worked during normal business days and business hours.
Next Business Day
Next Business Day
30 Days
180 days

 
(*1) This Service is provided 7 x 24
 
(*2) This Service is provided in Normal Business Hours
 
Note: The times set forth in Table 2 - R above, are subject to Airspan and Axtel
working together in conjunction on a reasonable efforts basis to find a
workaround for services restoration and resolution within the target times.
These times do not represent an obligation or performance indicator.
 
* RQMS - Reliability and Quality Measurements for Telecommunications Systems.
 
Page 14

--------------------------------------------------------------------------------


 
Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------


“Airspan Escalation Procedure”









 
Axtel’s NOC
         
Call Center Airspan
         
Airspan Technical Support Engineer
         
Airspan Technical Support Manager.
         
Airspan Technical Support Sr. Mgr.
             
Airspan Technical Support Director
 
Airspan Axtel Operation Leader







At Closing Date, Airspan will provide Axtel with the contact information of the
persons involved in this Escalation Procedures, as well from time to time, the
changes to such contact information will be provided to Axtel.


2.2.6 Case Progress Status


Airspan Technical Support use the following status to differentiate the case
conditions during the evolution of the case investigation. A set of status, its
related meaning and its relationship with the case age, are defined in the table
below:
 


 
Status
Description
Airspan Clock
Newly Opened
This status is the default. It signifies that no work has been done on the case.
Start
WIP Level 1
This status is used when a NTS Engineer is actively working on the Case.
Not Stopped
WIP Level 2
This status is used when a Second Level Support Engineer is actively working a
case
* Second Level Support: Software Support, Product Support.
Not Stopped
Escalated To Design
This status is used when a Design Engineer is actively working on the case
Not Stopped



Page 15

--------------------------------------------------------------------------------


 
Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------


Status
Description
Airspan Clock
Answer From Design
Design Engineer has concluded its investigation and has replied back to the NTS
Engineer
Not Stopped
With A Axtel
During the course of conducting their research, the NTS Engineer may need
additional information or activity from the Axtel. The "With a Axtel” status is
assigned when the NTS Engineer is waiting on a Axtel response in order to
continue investigation
Stopped
Interim Solution
 
If a temporary solution is provided that eliminates Axtels pain until a
permanent solution can be delivered, RQMS requirements allow the case to be set
to an “IS” status during this window of time if approved by the Axtel. In
calculating case age, this interval will be discounted if the permanent fix was
delivered on the negotiated commitment date. If the permanent fix does not
resolve the reported problem, case status shall be changed to Work in Progress
(Level 1 or 2). If the case is returned to a Work in Progress (Level 1 or 2)
status after using the IS, the IS time period will be added to the RQMS age of
the case.
Stopped
Future Deliverable
Axtel agrees to live with the problem condition and that the fix will be
delivered as part of a future Airspan product release (software release,
maintenance release, documentation release or hardware revision. Requirements to
use this status include Axtel consent; fix identification, and delivery
commitment. This status code does not add time to the RQMS age of the case
unless the solution fails and the case is moved back to Work in Progress (Level
1 or 2) status. If the case is returned to a Work in Progress (Level 1 or 2)
status after using the FD, the FD time period will be added to the RQMS age of
the case.
Stopped
Solution Delivered
Solution Delivered or available for testing and verification. If the delivered
solution does not resolve the reported problem, the status will be changed to
Work in Progress (Level 1 or 2). If the case is returned to a Work in Progress
(Level 1 or 2) status after using the SD status, the SD time period will be
added to the RQMS age of the case.
Stopped
Pending OEM Vendor
The case has been handed over to an OEM Vendor for resolution
Not Stopped

 


 
2.2.7 Case Resolutions Classifications


Airspan Technical Support case resolutions, which shall be mutually agreed for
each case:


 

·  
Cannot Reproduce: After 60 days and a reasonable effort, a problem has not been
observed in the Network, is not reproducible or sufficient information has not
been provided to adequately troubleshoot the problem and isolate the root cause

 
 

·  
Axtel Process: Human errors are present or Axtel has failed to follow procedures
recommended and documented by Airspan

 
 

·  
Design Intent: The functionality required by customer does not align with the
design specifications of the product set forth in Agreement, in which case
Airspan shall make clear to Axtel which is such design specification (i.e., the
functionality is unsupported), and the issue can only be resolved through new
development efforts subject to a separate product development agreement and
charges.

 
Page 16

--------------------------------------------------------------------------------


 
Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 
 

·  
External Cause: Issue caused by non-Airspan products

 
 

·  
Hardware Deficiency: A problem is isolated to defective hardware materials or
workmanship or substantial nonconformance to specifications published by Airspan

 
 

·  
Hardware Failure: A problem is caused by a hardware component failure that falls
within Mean Time Between Failure (MTBF) limitations

 
 

·  
Airspan Literature: Required Airspan technical document does not exist or the
contents of an existing document are in error [for example, an incomplete
Airspan Technical Publication (NTP)]

 
 

·  
Airspan Process: A problem occurs as a result of a Airspan process deficiency

 
 

·  
Opened in Error: The case should not have been opened

 
 

·  
Scheduled Event: An outage occurs resulting from planned maintenance,
installation, or manual initialization, including such activities as parameter
loads, software/firmware changes, and other OA&M activities

 
 

·  
Software Deficiency: A problem is isolated to a software design deficiency.

 
2.3 Axtel Order Process for FWA Repair Services



This process supports the delivery of Airspan FWA Repair Services for Axtel.
When requesting a Hardware warranty repair service, Axtel should have the
following required information ready when placing a repair order with Airspan:



1.  
Axtel or distributor name

2.  
Axtel ID (Project #, Site ID)

3. 
Requestor name, phone and fax number, and e-mail address

4. 
Axtel ship to address

5.  
Part number (PEC or CPC or manufacturer’s part number)

6.  
Quantity (quantity of one per serial number)

7.  
Serial number of the defective part(s) being returned (if applicable)

8.  
Warranty status

9.  
Confirmation of the availability of a fully completed Airspan fault report form
for said product.

10.  
Any additional information about product (system type or software release)

11.  
Any special shipping instructions



Upon receiving Axtel’s request and after any diagnostics assistance, Airspan
will allocate a part request number to each FRU to be repaired and notify Axtel
of the relevant part request number.


Page 17

--------------------------------------------------------------------------------


 
Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 
This part request number, also known as the Return Material Authorization (RMA)
number, is critical for tracking individual orders and must be referenced on
failure tags, shipping/packing lists, returned defectives, and any
correspondence or inquiries concerning the order.


The customer’s representative can call in, fax or e-mail a Repair Service order
directly to Airspan the UK using the following contact means:


 
Office hours (Monday through Friday from 9:00 a.m. to 6:00 p.m. (Local time)
 
+ 44-1895-467397
 
Faxes
All faxed orders will be processed and assigned an RMA# by the close of the next
business day. Faxed emergency orders must also be called in to verify receipt of
faxes.
E-mail
To obtain a parts request form by e-mail, please send an e-mail message to any
of the above addresses and note “repair order form” in the subject/title field.
A form will be sent automatically.
Place the PO number in the subject/title field when e-mailing a completed parts
request form back to Airspan. For order confirmation, Airspan will respond with
an RMA number to all e-mail orders by the next business day.




2.4.1 Method of Payment for Excluded Services


 
If Axtel requests a service that is neither part of the scope of this Warranty
Service nor within the control or responsibility of Airspan under the Technical
Assistance Support Services Agreement, then Airspan will charge additional fees
to perform such services, in the event that Airspan agrees to perform them.
Airspan reserves the right not to perform any Service not covered by this
Warranty.
 
 
2.4.2 Package Labeling Instructions and Addresses for Returns
 
 
Circuit packs should be packed in anti-static containers designed specifically
for the circuit packs in order to avoid damage during shipment. Other parts
should be individually wrapped in either anti-static packaging or packaging
specifically designed for that product to avoid damage during shipment. Airspan
will inform customers of any improper packaging, which will void the warranty.
 
All materials should be returned pre-paid and sent to the appropriate Airspan
repair facility. The customer should use discretion in selecting shipping
methods. Airspan recommends that customers insure all packages to cover possible
loss or damage during shipping, regardless of warranty status.
 
A completed Airspan fault report must be filled out and attached to each
returned item to assist in failure assessment and problem tracking. Fault
reports are sent with each replacement shipment. Axtel can obtain additional
supplies by contacting the Airspan Customer Support Center.
 
Page 18

--------------------------------------------------------------------------------


 
Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

Airspan will inform customers of any discrepancy in return shipments. Any
discrepancy, whether it is quantity (more or less), product returned not
matching what was ordered, inability to determine complete order information, or
non-suitable packaging, would be noted and addressed.

 
Defective Return Packing Slips


Defective return packing slips should be used to return all defective parts to
Airspan. Airspan will provide defective return packing slips for use to return
shipments. A copy of the defective return packing slip should be placed in all
the cartons and attached outside. This duplication will aid in processes and
proper identification of returned material. The RMA number and the PO number
should be clearly marked on the outside of each box. If a customer supplies a
packing slip, the following information must be included on the shipping/packing
list for proper handling:


Item (Information Required)

1.  
From (Company name, return address, and telephone number)

2.  
Ship Date (Date parts are shipped from Axtel)

3.  
Ship via (Carrier or Enterprise name)

4.  
Waybill number (Carrier or Enterprise tracking number

5.  
Number of Cartons (Number of cartons being sent on shipment)

6.  
Axtel’s PO# (Provided, if applicable)

7.  
Repair order number (RMA# issued by Call Center when order is placed)

8.  
Site ID or Project number

9.  
Item Number

10.  
Quantity ordered

11.  
Quantity returned

12.  
Airspan Part number

13.  
Description of item

14.  
Serial number (The serial number for each item in the shipment)

15.  
Shipment requested by (Signature of Axtel’s representative)



Repair Facility Addresses


For RSS’s the equipment should be sent to Solectron Guadalajara and for base
stations to Solectron Dumfermline


Attn: Airspan Hardware Support Representative


This address may be modified from time to time by Airspan.

Page 19

--------------------------------------------------------------------------------


Annex G - Warranty Services
Purchase and License Agreement for FWA Equipment (December 2004)

--------------------------------------------------------------------------------







ANNEX H




ACCEPTANCE PROCEDURE
NEW FWA RSS F6 UNIT


--------------------------------------------------------------------------------





PURCHASE AND LICENSE AGREEMENT FOR FWA EQUIPMENT
 
ANNEX H 
ACCEPTANCE PROCEDURE - NEW FWA RSS F6 UNIT
 

--------------------------------------------------------------------------------

 

 
This is the Annex “H” of the Purchase and License Agreement for FWA Equipment,
dated as of December __, 2004 (the “Agreement”), is entered into by and among
Airspan Communications Limited (“Airspan”), and Axtel, S.A. de C.V. (“Axtel”).


The Parties hereby agree to determine and establish on or before January 31st,
2005, the acceptance procedure to be used in the First Market Application of the
New FWA RSS F6 Unit (the “Acceptance Procedure”). The acceptance procedure shall
demonstrate, verify and prove that the New FWA RSS F6 Unit shall have at least
the same form, function and fit of both of the current RSS Equipment (jointly F2
and F5 RSS equipment), in accordance with the technical specifications set forth
in Annex “D” of the Agreement.


Airspan will provide a number of fifteen (15) New FWA RSS F6 Unit to Axtel by
January 30th 2005 in order for Axtel to perform and have completed no later than
March 15th 2005 a first market application of the New FWA RSS F6 Unit before the
New Product Commercial Launch (the “First Market Application”).


The New FWA RSS F6 Unit shall pass successfully the First Market Application
made by Axtel pursuant the Acceptance Procedure.


If Axtel considers it necessary, Axtel will have the right to request Airspan to
assist Axtel in a verification office of the New FWA RSS F6 Unit. Airspan will
provide a quote for this service under this Agreement at reasonable costs and
prices.




Page 2

--------------------------------------------------------------------------------


Annex I
 
 
 
 


Intentionally Left in Blank
 


--------------------------------------------------------------------------------


Annex J
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------



Annex J




PLA FWA Delivery Times


 


 

Page 1

--------------------------------------------------------------------------------


Annex J
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------




ANNEX J


DELIVERY TIMES


1.-  Delivery Time of any FWA Product
 

(i)  
Any FWA Product



Subject to the provisions of section 5.19 of the Agreement, the firm Delivery of
any FWA Product (RSS, complete or segregated RBS Equipment or Spare Parts) shall
be 20 weeks after Order Acceptance as provided in Section 2 of the Agreement,
provided that the payments for such equipment shall be made pursuant the terms
set forth in Section 5.3 of the Agreement.


2.-  Partial Deliveries
 

(i)  
RSS Equipment



Partial deliveries of an Order for RSS equipment shall be allowed only in the
following circumstances:



a.  
For any order of RSS equipment Airspan may deliver no less than 750 RSS units at
any one time;

b.  
where Airspan has made a partial delivery in accordance with a. above, the
remaining quantities of the Order; or

c.  
unless otherwise agreed in writing by the Parties.




(ii)  
RBS Equipment



Partial RBS deliveries shall only be allowed if Airspan delivers complete units
of RBS Kits, either 27B or 18B RBS as per the Description of the RBS Kit, unless
otherwise agreed in writing by the Parties.



(iii)  
Segregated RBS Equipment or Spare Parts



Partial segregated RBS Equipment or Spare Parts deliveries shall be only allowed
to the 50% of the respective complete Order, unless otherwise agreed in writing
by the Parties.



 
(iv)
Partial shipments as provided above, shall not release Airspan of its
obligations to deliver on time such Products as provided in this Annex J. Any
delay in the delivery of such Products shall be subject to the terms set forth
in section 3.4 of the Agreement.


 
Page 2

--------------------------------------------------------------------------------


Annex K
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------







ANNEX K
 


 
PURCHASE COMMITMENT 
 


 


 


 


Page 1

--------------------------------------------------------------------------------


Annex K
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 






ANNEX “K”
PURCHASE COMMITMENT






1.-
Total Purchase Commitment. Axtel hereby agrees to purchase and take delivery
US$38,700,000.00 Dollars (Thirty Eight Million Seven Hundred Thousand United
States Dollars) of Airspan equipment from December 22, 2004 through to December
31, 2006 (the “Purchase Commitment”).



2.-
Purchase Commitment Fulfillment. The Parties hereby agree that the Purchase
Commitment mentioned above will be fulfilled taking in consideration the
following terms and conditions:



a) Second Lines Activation Fees. US$ [*] Dollars) of Second Lines Activation
Fees set forth in Section 22 of the Agreement, will be included in the Purchase
Commitment as and when paid by Axtel.


b) The Commercial Terms Letter Purchase. The US$ [*] United States Dollars) of
equipment detailed in the Special Payment and Commercial terms letter dated [*]
for delivery between [*] will be included in the Purchase Commitment as and when
delivered;


c) Minimum Purchase of RSS Equipment. Axtel shall purchase and take delivery of
a minimum of [*] RSS from May 1, 2005 through to July 31, 2006 (for an
approximately amount of US$14,512,500.00 Dollars);


RSS orders placed in accordance with c) above shall be equal to or greater than
[*] units per month


d) Minimum Purchase of RBS Equipment. From [*] Axtel shall purchase and take
delivery of US$[*] Dollars) of Proximity Base Station Equipment;


e) Minimum Purchase of Airspan Equipment (January - December 2006). For the
calendar year 2006, Axtel shall purchase and take delivery of a minimum of
US$9,332,500.00 (Nine Million Three Hundred Thirty Two Thousand Five Hundred
United States Dollars) of any Airspan equipment, provided that, of such amount,
US$5,586,000.00 shall be of Airspan Non RSS Equipment and the remaining amount
(US$3,746,500.00) shall be of any Airspan equipment.


Page 2

--------------------------------------------------------------------------------


Annex K
Purchase and License Agreement for FWA Equipment (December 2004)
 

--------------------------------------------------------------------------------

 
For the avoidance of doubt, the US$4,480,000.00 Dollars of purchases required in
f) below will be included in this $9,332,500.00 Dollars total to the extent that
the equipment is delivered in 2006.



f)  
Minimum Purchase of Airspan Equipment (August - December 2006). From August 1,
2006 through to December 31, 2006, Axtel shall purchase and take delivery of an
additional [*] or other Airspan products with a minimum purchase price of
US$4,480,000.00 Dollars (Four Million Four Hundred Eighty Thousand United States
Dollars);



In order for Airspan to continue its obligation to supply FWA equipment beyond
May 1st, 2006, Axtel will be required to place and maintain orders of [*] units
a month from January 1st 2006



g)  
The parties agree that in July 2005 they will discuss and schedule, if possible,
the delivery times for future purchases under the Purchase Commitment, taking in
consideration the terms and conditions set forth in this Agreement.





3.
Special Term. Any purchase made by Axtel in 2005 for an amount in excess of the
amounts set forth in sections (a), (b), (c) and (d) above, shall be accounted
for as an Axtel purchase under sections (e) and (f) above, so in the aggregate
the Purchase Commitment of Axtel shall not be greater than the amount of
US$38,700,000.00 Dollars (Thirty Eight Million Seven Hundred Thousand United
States Dollars).

 
Page 3

--------------------------------------------------------------------------------




 
 
 